Exhibit 10.1

 

EXECUTION VERSION

 

TERM LOAN AGREEMENT

 

dated as of

November 12, 2008

 

among

 

GAMESTOP CORP.,

as Lead Borrower for:

 

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, Inc.

GAMESTOP BRANDS, INC.

MARKETING CONTROL SERVICES, INC.

GAMESTOP (LP), LLC

GAMESTOP OF TEXAS (GP), LLC

SOCOM LLC

GAMESTOP TEXAS LP

 

The LENDERS Party Hereto,

 

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

 

and

 

BANK OF AMERICA SECURITIES LLC,

as Sole Arranger and Bookrunner

 

___________________________



TABLE OF CONTENTS

1.

DEFINITIONS

2

1.1

Defined Terms

2

1.2

Terms Generally

23

1.3

Accounting Terms

23

2.

AMOUNT AND TERMS OF CREDIT

24

2.1

Commitment of the Lenders

24

2.2

Interest Elections

25

2.3

Term Notes

26

2.4

Interest on Term Loans

27

2.5

Default Interest

27

2.6

Certain Fees

27

2.7

Nature of Fees

27

2.8

Alternate Rate of Interest

27

2.9

Conversion and Continuation of Loans

28

2.10

Repayment of Term Loan B; Mandatory Prepayments; Cash Collateral

29

2.11

Optional Prepayment of Term Loans; Reimbursement of Lenders

30

2.12

Maintenance of Loan Account; Statements of Account

32

2.13

Cash Management

32

2.14

Application of Payments

33

2.15

Increased Costs

34

2.16

Change in Legality

34

2.17

Payments; Sharing of Setoff

35

2.18

Taxes

37

2.19

Security Interests in Collateral

38

2.20

Mitigation Obligations; Replacement of Lenders

39

3.

REPRESENTATIONS AND WARRANTIES

40

3.1

Organization; Powers

40

3.2

Authorization; Enforceability

40

3.3

Governmental Approvals; No Conflicts

40

3.4

Financial Condition

40

3.5

Properties

41

3.6

Litigation and Environmental Matters

41

3.7

Compliance with Laws and Agreements

42

3.8

Investment Company Status

42

3.9

Taxes

42

3.10

ERISA

42

3.11

Interdependence of Borrower Affiliated Group

42

3.12

Disclosure

44

3.13

Subsidiaries

44

3.14

Insurance

44

3.15

Labor Matters

44

 



(ii)



 

3.16

Certain Transactions

45

3.17

Restrictions on the Borrower Affiliated Group

45

3.18

Security Documents

45

3.19

Federal Reserve Regulations

45

3.20

Solvency

46

3.21

Franchises, Patents, Copyrights, Etc.

46

3.22

Closing Date Acquisition Documents

46

4.

CONDITIONS

46

5.

AFFIRMATIVE COVENANTS

50

5.1

Financial Statements and Other Information

50

5.2

Notices of Material Events

51

5.3

Information Regarding Collateral

52

5.4

Existence; Conduct of Business

52

5.5

Payment of Obligations

53

5.6

Maintenance of Properties

53

5.7

Insurance

53

5.8

Casualty and Condemnation

54

5.9

Books and Records; Inspection and Audit Rights

54

5.10

Fiscal Year

55

5.11

Compliance with Laws

55

5.12

Use of Proceeds

55

5.13

Additional Subsidiaries

55

5.14

Further Assurances

56

6.

NEGATIVE COVENANTS

56

6.1

Indebtedness and Other Obligations

56

6.2

Liens

57

6.3

Fundamental Changes

58

6.4

Investments, Loans, Advances, Guarantees and Acquisitions

58

6.5

Asset Sales

59

6.6

Restrictive Agreements

60

6.7

Restricted Payments; Certain Payments of Indebtedness

60

6.8

Transactions with Affiliates

61

6.9

Additional Subsidiaries

61

6.10

Amendment of Material Documents

61

6.11

Fixed Charge Coverage Ratio

61

6.12

Environmental Laws

61

6.13

Fiscal Year

62

6.14

New Store Locations

62

7.

EVENTS OF DEFAULT

62

7.1

Events of Default

62

7.2

When Continuing

65

7.3

Remedies on Default

65

 

 

(iii)





7.4

Application of Proceeds

66

8.

THE AGENTS

67

8.1

Administration by Administrative Agent

67

8.2

The Collateral Agent

68

8.3

Agreement of Required Lenders

68

8.4

Liability of Agents

68

8.5

Notice of Default

70

8.6

Lenders’ Credit Decisions

70

8.7

Reimbursement and Indemnification

70

8.8

Rights of Agents

71

8.9

Notice of Transfer

71

8.10

Successor Agent

71

8.11

Reports and Financial Statements

71

8.12

Delinquent Lender

72

9.

MISCELLANEOUS

72

9.1

Notices

72

9.2

Waivers; Amendments

73

9.3

Expenses; Indemnity; Damage Waiver

74

9.4

Designation of Lead Borrower as Borrowers’ Agent

76

9.5

Successors and Assigns

76

9.6

Survival

80

9.7

Counterparts; Integration; Effectiveness

80

9.8

Severability

80

9.9

Right of Setoff

80

9.10

Governing Law; Jurisdiction; Consent to Service of Process

81

9.11

WAIVER OF JURY TRIAL

81

9.12

Headings

82

9.13

Interest Rate Limitation

82

9.14

Additional Waivers

82

9.15

Patriot Act

84

9.16

Confidentiality

84

9.17

Intercreditor Agreement.

85

 

 

(iv)



EXHIBITS

 

A

Assignment and Acceptance

B-1

Term Loan A Note

B-2

Term Loan B Note

C

Compliance Certificate

 

 

(v)



SCHEDULES

 

1.1

Lenders and Commitments

3.5(b) (i)

Title to Properties; Real Estate Owned

3.5(b) (ii)

Leased Properties

3.6

Disclosed Matters

3.10

ERISA Plans

3.13

Subsidiaries

3.14

Insurance

3.16

Borrower Affiliated Group Transactions

3.21

Intellectual Property

6.1

Indebtedness

6.2

Liens

6.4

Investments

 

 

(vi)



TERM LOAN AGREEMENT dated as of November 12, 2008 (this “Agreement”) among

GAMESTOP CORP., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051, as
Lead Borrower for the Borrowers, being

said GAMESTOP CORP.,

GAMESTOP HOLDINGS CORP., a corporation organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051,

GAMESTOP, INC., a corporation organized under the laws of the State of Minnesota
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051,

SUNRISE PUBLICATIONS, INC., a corporation organized under the laws of the State
of Minnesota having a place of business at 724 1st Street N., 4th Floor,
Minneapolis, Minnesota 55401,

MARKETING CONTROL SERVICES, INC., a corporation organized under the laws of the
Commonwealth of Virginia having a place of business at 10 S. Jefferson Street,
Suite 1400, Roanoke, Virginia, 24011,

GAMESTOP BRANDS, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051,

GAMESTOP OF TEXAS (GP), LLC, a limited liability company organized under the
laws of the State of Delaware having a place of business at 625 Westport
Parkway, Grapevine, Texas 76051,

GAMESTOP (LP), LLC, a limited liability company organized under the laws of the
State of Delaware having a place of business at 625 Westport Parkway, Grapevine,
Texas 76051,

SOCOM LLC, a limited liability company organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051,

GAMESTOP TEXAS LP, a limited partnership organized under the laws of the State
of Texas having a place of business at 625 Westport Parkway, Grapevine, Texas
76051,

ELECTRONICS BOUTIQUE HOLDINGS CORP., a corporation organized under the laws of
the State of Delaware having a place of business at 625 Westport Parkway,
Grapevine, Texas 76051,

ELBO INC., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051,

 

1



EB INTERNATIONAL HOLDINGS, INC., a corporation organized under the laws of the
State of Delaware having a place of business at 625 Westport Parkway, Grapevine,
Texas 76051,

the LENDERS party hereto; and

BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent for the Lenders and the other Secured Parties,

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, EB International Holdings, Inc. has entered into a certain Sale and
Purchase Agreement with L Capital, LV Capital, Europ@web, Herbe, Geyser
Invesments SA, SPF, Arnaud Fayet, Olivier Granclaude, Bruno Duriez, Laurent
Bouchard, Jean Maincent, Joel Sana, The Governor and Company of the Bank of
Ireland, FCPR Mezzanis 2, Adagio CLO I B.V., Adagio II CLO PLC., Adagio III CLO
PLC., Oryx European CLO B.V. as Sellers, Nicolas Bertrand and Matthias Boudier,
pursuant to which EB International Holdings, Inc. will purchase all or
substantially all of the equity interests in SFMI Micromania S.A.S., an entity
organized under the laws of France; and

WHEREAS, the Borrowers have requested that the Lenders make available to the
Borrowers a term loan facility in a maximum amount not to exceed $150,000,000,
consisting of a secured term loan in the amount of $50,000,000 and an unsecured
term loan in the amount of $100,000,000, the proceeds of which term loan
facility shall be used by the Borrowers for purposes permitted under, and
otherwise in accordance with and subject to the terms of, this Agreement; and

WHEREAS, the Lenders are willing to make the term loan facility available to the
Borrowers, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Administrative Agent, the
Collateral Agent and the Borrowers hereby agree as follows:

 

1.

DEFINITIONS.

1.1       Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

 

2





“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period divided by (b) a
percentage equal to 100% minus the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders and the other Secured Parties hereunder.

“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 10%
or more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
(iv) any other Person 10% or more of any class of whose capital stock or other
equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any other
Person that possesses, directly or indirectly, power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of that
Person.

“Agents” shall mean collectively, the Administrative Agent and the Collateral
Agent.

“Agreement” means this Term Loan Agreement, as modified, amended, supplemented
or restated, and in effect from time to time.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which are applicable to
such Person, or any property of such Person.

“Applicable Margin” means with respect to any portion of a Term Loan which is a
Prime Rate Loan, 1.75%, and with respect to any portion of a Term Loan which is
a LIBO Loan, 3.75%.

“Arranger” means Banc of America Securities LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.5), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3





“Bank of America” shall mean Bank of America, N.A., a national banking
association.

“Blocked Account Agreements” shall mean agency agreements with the banks
maintaining a checking or other demand deposit account of any Borrower into
which the proceeds of any other DDA are regularly swept on a daily basis, which
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Blocked Account Banks” shall mean the banks with whom the Borrowers have
entered into Blocked Account Agreements.

“Blocked Accounts” shall mean each deposit account of the Borrowers which is the
subject of a Blocked Account Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, individually and collectively, GameStop Corp., GameStop
Holdings Corp., GameStop, Inc., Sunrise Publications, Inc., Marketing Control
Services, Inc., GameStop Brands, Inc., GameStop of Texas (GP), LLC, GameStop
(LP), LLC, SOCOM LLC, GameStop Texas LP, Electronics Boutique Holdings Corp.,
ELBO Inc., EB International Holdings, Inc. and any other Person who becomes a
Borrower hereunder.

“Borrower Affiliated Group” shall mean, collectively, (i) the Borrowers and (ii)
each of the Subsidiaries of the Borrowers in existence from time to time.

“Breakage Costs” shall have the meaning set forth in Section 2.11(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, provided that, when used in
connection with a LIBO Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

“Capital Expenditures” of any Person means, for any period, to the extent
capitalized in accordance with GAAP, any expenditure for fixed assets (both
tangible and intangible), including assets being constructed (whether or not
completed), leasehold improvements, capital leases under GAAP, installment
purchases of machinery and equipment, acquisitions of real estate and other
similar expenditures including (i) in the case of a purchase, the entire
purchase price, whether or not paid during the fiscal period in question,
(ii) in the case of any Capitalized Lease Obligation, the capitalized amount
thereof (determined in accordance with GAAP) and (iii) without duplication,
expenditures in or from any construction-in-progress account of any member of
the Borrower Affiliated Group.

 

4





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person (within
the meaning of the Securities and Exchange Act of 1934, as amended), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 and 13d-5 of the
Securities and Exchange Act of 1934, as amended) directly or indirectly of fifty
percent (50%) or more of the total voting power of the Voting Stock of the Lead
Borrower on a fully diluted basis, whether as a result of the issuance of
securities of the Lead Borrower, any merger, consolidation, sale, or
distribution, or otherwise, or (c) except as otherwise permitted pursuant to
this Agreement, the failure of the Lead Borrower to own, directly or indirectly,
100% (or such other percentage as may be owned directly or indirectly but in no
event less than that percentage so owned as of the date of acquisition or
creation thereof) of the capital stock or ownership interest, as applicable, of
all members of the Borrower Affiliated Group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender (or, for purposes of Section 2.15,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement (or, in the case of any Person which becomes a Lender or Participant
thereafter, the date on which such Person becomes a Lender or Participant).

“Charges” has the meaning provided therefor in Section 9.13.

“Closing Date” means the date on which the conditions specified in Article IV
are satisfied (or waived by the Agents).

 

5





“Closing Date Acquisition” means the acquisition by EB International Holdings,
Inc. or an Affiliate thereof, of all or substantially all of the equity
interests of Micromania, pursuant to the Closing Date Acquisition Documents.

“Closing Date Acquisition Documents” means collectively, the Sale and Purchase
Agreement and all other agreements, documents, certificates and instruments
executed and/or delivered in connection therewith.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Security Documents.

“Commitment” means, collectively, the Term Loan A Commitments and the Term Loan
B Commitments.

“Commitment Percentage” of any Lender means, collectively, such Lender’s Term
Loan A Commitment Percentage and Term Loan B Commitment Percentage.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” of any Person means, for any twelve month period, the
result for such period of (i) Consolidated Net Income, plus (ii) depreciation,
amortization and all other non-cash charges that were deducted in the
calculation of Consolidated Net Income for such period plus (iii) provisions for
income taxes that were deducted in the calculation of Consolidated Net Income
for such period, plus (iv) Consolidated Interest Expense, plus (v) extraordinary
non-cash losses to the extent such losses have not been and will not become cash
losses in a later fiscal period. Each calculation of Consolidated EBITDA under
this Agreement shall be made for the twelve month period ending on the date of
such calculation.

“Consolidated EBITDAR” of any Person means, for any period, an amount equal to
Consolidated EBITDA for such period, plus Consolidated Rent Expense for such
period.

“Consolidated Interest Expense” means, for any period for any Person, total
interest and all amortization of debt discount and expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Person on a Consolidated basis with respect to all outstanding Indebtedness of
such Person, including, without limitation, all commitment fees, fees and
charges owed with respect to letters of credit, balance deficiency fees and
similar

 

6





expenses, and bankers’ acceptance financing and net costs under Hedging
Agreements, but excluding any non-cash or deferred interest financing costs.

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
month, for the twelve-month period then ended, the ratio of (i) Total
Indebtedness outstanding on such date, to (ii) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period with respect to any Person, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, provided
that there shall be excluded (i) the income (or loss) of any Person in which any
other Person (other than the Lead Borrower or any of its Domestic Subsidiaries)
has a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Lead Borrower or any of its Domestic
Subsidiaries by such Person during such period, and (ii) the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of the Lead
Borrower or any of its Domestic Subsidiaries or is merged into or consolidated
with the Lead Borrower or any of its Domestic Subsidiaries or that Person’s
assets are acquired by the Lead Borrower or any of its Domestic Subsidiaries.

“Consolidated Net Worth” means, with respect to any Person, the difference
between its Consolidated total assets and its Consolidated total liabilities,
all as determined in accordance with GAAP.

“Consolidated Rent Expense” of any Person means, for any period, the aggregate
rental expenses of such Person on a Consolidated basis for such period
(including percentage rent) under any operating lease classified as such under
GAAP but not including any amount included in the definition of “Consolidated
Interest Expense.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“DDA” means any checking or other demand deposit account maintained by any
Borrower.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Delinquent Lender” has the meaning given that term in Section 8.12.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any Borrower organized under the
laws of any jurisdiction of the United States of America.

 

7





“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Section 7.1. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of

 

8





Default has been duly waived by the Administrative Agent in writing or cured to
the reasonable satisfaction of the Administrative Agent.

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder, (a) income or franchise taxes imposed on (or measured by)
its gross or net income by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which any
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.20(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.18, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.18.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter by and among GameStop Corp., the
Administrative Agent and the Arranger dated as of July 18, 2008, as such letter
may from time to time be amended.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller, assistant controller, treasurer, or assistant treasurer of
such Borrower.

“Fixed Charge Coverage Ratio” means, as of the last day of any month, for the
twelve-month period then ended, the ratio of (a) an amount equal to Consolidated
EBITDAR less Capital Expenditures for such period, to (b) the sum of
Consolidated Interest Expense plus Consolidated Rent Expense for such period.
Consolidated EBITDAR, Capital Expenditures and

 

9



Consolidated Rent Expense shall be calculated without regard to (i) those items
attributable to any Person prior to the date it becomes a Domestic Subsidiary of
the Lead Borrower or any of its other Domestic Subsidiaries or is merged into or
consolidated with the Lead Borrower or any of its Domestic Subsidiaries or that
Person’s assets are acquired by the Lead Borrower or any of its Domestic
Subsidiaries and (ii) any Subsidiaries other than Domestic Subsidiaries
Controlled by the Borrowers.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Borrower Affiliated Group adopting
the same principles.

“GameStop Europe Loan” means that certain $20,000,000 unsecured credit facility
by and among Bank of America, N.A. and GameStop Europe Holdings Sarl.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the primary purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 



10

 



Hazardous Materials” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold and
other fungi, bacteria, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) to the extent
not otherwise included, all net obligations of such Person under Hedging
Agreements, and (k) the principal and interest portions of all rental
obligations of such Person under any Synthetic Lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided therefor in Section 9.3(b).

 

11





“Intellectual Property Security Agreement” shall mean the Patent and Trademark
Security Agreement dated as of the date hereof and executed and delivered by the
Borrowers to the Collateral Agent for the ratable benefit of the Secured
Parties.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and between the Agents and the Revolving Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Interest Payment Date” means (a) with respect to any portion of a Term Loan
which bears interest at the Prime Rate, the first day of each calendar month,
and (b) with respect to any portion of a Term Loan which bears interest at the
LIBO Rate, on the last day of the applicable Interest Period, and, in addition,
if such Interest Period is greater than 90 days, on the last day of the third
month of such Interest Period.

“Interest Period” means, with respect to any portion of a Term Loan which bears
interest at the LIBO Rate, the period commencing on the date such portion was
made as or converted into a LIBO Loan and ending on the numerically
corresponding day in the calendar month that is one, three, or six months
thereafter, or if all Lenders agree, seven (7) days thereafter, as the Lead
Borrower may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement, provided that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
of such Interest Period, (c) any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date, and (d) notwithstanding
the provisions of clause (c), no Interest Period shall have a duration of less
than one month, or, if all Lenders agree, seven (7) days, and if any applicable
Interest Period would be for a shorter period, such Interest Period shall not be
available hereunder.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” has the meaning provided therefore in Section 6.4.

“Lead Borrower” means GameStop Corp.

“Lenders” shall mean collectively, the Term Loan A Lenders and the Term Loan B
Lenders.

“LIBO Loan” shall mean any portion of a Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Section 2.2.

 

12





“LIBO Rate” means, for any Interest Period with respect to a LIBO Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Account” has the meaning assigned to such term in Section 2.12(a).

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Blocked
Account Agreements, the Security Documents, the Intercreditor Agreement and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the Borrower
Affiliated Group, taken as a whole, (b) the ability of the Borrower Affiliated
Group, taken as a whole, to perform any material obligation or to pay any
Obligations under this Agreement or any of the other Loan Documents, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or any of the material rights or remedies of the Administrative Agent, the
Collateral Agent or the Lenders hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Term Loans) of any
one or more of the Borrowers in an aggregate principal amount exceeding
$20,000,000. In all events, the Senior Notes and the Indebtedness under the
Revolving Loan Documents shall be deemed Material Indebtedness.

 

13





“Material Foreign Subsidiary” means each Foreign Subsidiary which is a direct
Subsidiary of a Borrower which, as of the last day of any fiscal quarter,
satisfied any one or more of the following tests:

(a)       such Foreign Subsidiary’s total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
consolidated total tangible assets of the Borrower Affiliated Group); or

(b)       such Foreign Subsidiary’s Consolidated Net Income for the previous
twelve months ending as of the last day of such fiscal quarter exceeds 10% of
the Consolidated Net Income for the previous twelve months ending as of the last
day of such fiscal quarter of the Borrower Affiliated Group; or

(c)       such Foreign Subsidiary’s Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Borrower Affiliated Group.

“Maturity Date” means March 31, 2009.

“Maximum Rate” has the meaning provided therefor in Section 9.13.

“Micromania” means SFMI Micromania S.A.S., a French société par actions
simplifiée.

“Minority Lenders” has the meaning provided therefor in Section 9.2(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means (a) with respect to any disposition by any Borrower or any
of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Borrower or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Borrower or such Subsidiary in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, title and
recording or transfer tax expenses and commissions) paid by any Borrower to
third parties (other than Affiliates)); and

 

14





(b)       with respect to the sale or issuance of any equity interest by any
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Borrower or
such Subsidiary in connection therewith.

“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Borrower under any
federal or state bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Term Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrowers to the Agents and the Lenders under this
Agreement and the other Loan Documents and (b) the due and punctual payment and
performance of all covenants, agreements, obligations and liabilities of the
Borrowers under or pursuant to this Agreement and the other Loan Documents.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning provided therefore in Section 9.5(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form approved by the
Collateral Agent.

“Permitted Encumbrances” means:

(i)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.5;

(ii)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;

(iii)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old-age pension
and other social security laws or regulations;

 

15





(iv)      deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(v)       judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.1(m);

(vi)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrowers or any other member of the Borrower
Affiliated Group;

(vii)     Possessory liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(viii)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business and which are within the general parameters
customary in the banking industry; and

(ix)      Landlords’ and lessors’ liens in respect of rent that is not overdue
by more than thirty (30) days or which is being contested in compliance with
Section 5.5;

provided that, except as provided in any one or more of clauses (i) through (vi)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Investments” means each of the following:

(i)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(ii)       Investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 or P-1 from S&P or from Moody’s;

(iii)      Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic

 

16





office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $100,000,000;

(iv)      fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(v)       money market mutual funds, 90% of the investments of which are in cash
or investments contemplated by clauses (i) through (iv) of this definition; and

(vi)      Investments by the Lead Borrower consistent with the Lead Borrower’s
current investment policy, which Investments are approved by the Administrative
Agent from time to time;

provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, (i) no such new Investments shall be
permitted by a Borrower unless the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) all such Investments are pledged by the applicable
Borrower to the Administrative Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreements” means the Securities Collateral Pledge Agreements dated as
of the date hereof and executed and delivered by one or more of the Borrowers to
the Collateral Agent, for the benefit of the Secured Parties, as the same may be
amended and in effect from time to time, pursuant to which, without limitation,
(i) all of the issued and outstanding capital stock of all Domestic Subsidiaries
owned by a Borrower and (ii) sixty-five percent (or such lesser amount owned by
such Borrower) of all of the issued and outstanding capital stock of all Foreign
Subsidiaries is pledged to the Collateral Agent (in each case, other than
Subsidiaries that are not directly or indirectly wholly owned by such Borrower).

 

17





“Prepayment Event” means:

(a)       Any sale or disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Borrower in an amount greater than
$1,000,000;

(b)       Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Borrower in an amount greater than $1,000,000, unless the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Collateral Agent;

(c)       The issuance by a Borrower of any equity interests, other than any
such issuance of equity interests (i) to a Borrower or (ii) as a compensatory
issuance to any employee, director, or consultant (including under any option
plan);

(d)       The incurrence by a Borrower of any Indebtedness for borrowed money
other than as permitted pursuant to Section 6.1; or

(e)       The receipt by any Borrower of any Extraordinary Receipts in an amount
greater than $1,000,000.

“Prime Rate” shall mean, for any day, the higher of (a) the annual rate of
interest then most recently announced by Bank of America at its head office in
Charlotte, North Carolina as its “Prime Rate” and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% (0.50%) per annum. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in Bank of America’s Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in Bank of America’s Prime Rate or the Federal Funds
Effective Rate, respectively.

“Prime Rate Loan” shall mean any portion of a Term Loan bearing interest at a
rate determined by reference to the Prime Rate in accordance with the provisions
of Section 2.2.

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Borrower, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning set forth in Section 9.5(c).

 

18





“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Required Lenders” shall mean, at any time, Lenders whose percentage of the
outstanding amount of the Term Loans aggregate greater than 50% of the aggregate
amount of the outstanding Term Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of any Borrower or any option, warrant or other
right to acquire any such shares of capital stock of any Borrower.

“Revolving Agent” means Bank of America, N.A., in its capacity as administrative
agent and collateral agent for the lenders under the Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
October 11, 2005 by and among the Borrowers, the Revolving Lenders, and Bank of
America, N.A., as administrative agent and collateral agent for the Revolving
Lenders, as amended and in effect from time to time as permitted pursuant to the
terms of the Intercreditor Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement and all
documents, instruments and agreements entered into in connection therewith.

“Revolving Lenders” means the lenders from time to time party to the Revolving
Credit Agreement.

“Revolving Obligations” means “Obligations”, as defined in the Revolving Credit
Agreement.

“Sale and Purchase Agreement” means that certain Sale and Purchase Agreement by
and among L Capital, LV Capital, Europ@web, Herbe, Geyser Invesments SA, SPF,
Arnaud Fayet, Olivier Granclaude, Bruno Duriez, Laurent Bouchard, Jean Maincent,
Joel Sana, The Governor and Company of the Bank of Ireland, FCPR Mezzanis 2,
Adagio CLO I B.V., Adagio II CLO

 

19





PLC., Adagio III CLO PLC., Oryx European CLO B.V. as Sellers, Nicolas Bertrand
and Matthias Boudier, and EB International Holdings, Inc., as Purchaser,
pursuant to which EB International Holdings, Inc. or an Affiliate thereof will
purchase all or substantially all of the equity interests in the Micromania.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement dated as of the date hereof
and executed and delivered by the Borrowers to the Collateral Agent for the
benefit of the Secured Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Pledge Agreements and each other security agreement,
guaranty or other instrument or document executed and delivered pursuant to
Section 5.14 or any other provision hereof or any other Loan Document, to secure
any of the Obligations relating to the Term Loan A.

“Senior Notes” means the Senior Floating Rate Notes Due 2011 and 8% senior Notes
Due 2012 issued by GSC Holdings Corp. and Gamestop, Inc. under an Indenture
dated as of September 28, 2005 with Citibank, N.A., as Trustee and any
securities issued in lieu or in replacement thereof.

“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Statutory Reserve Rate” means, for any Interest Period, the rate (expressed as
a decimal) applicable to the Administrative Agent during such Interest Period
under regulations issued from

 

20





time to time by the Board of Governors of the Federal Reserve System for
determining the maximum reserve requirement (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Term Loans is accelerated in
accordance with Section 7.1, (iii) the termination of the Revolving Credit
Agreement, or (iv) the date of the occurrence of any Event of Default pursuant
to Section 7.1(j) or 7.1(k).

“Term Loan(s)” means, individually and collectively, the Term Loan A and the
Term Loan B.

“Term Loan A” has the meaning provided in Section 2.1.

“Term Loan B” has the meaning provided in Section 2.1.

 

21





“Term Loan A Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder with respect to its portion of the Term Loan A in the
amount set forth opposite its name on Schedule 1.1 hereto.

“Term Loan A Commitment Percentage” shall mean, with respect to each Lender,
that percentage which its Term Loan A Commitment bears to the percentage of the
Term Loan A Commitments of all Lenders hereunder with respect to the Term Loan A
in the amount set forth opposite its name on Schedule 1.1 hereto.

“Term Loan A Lender” shall mean the Persons identified on Schedule 1.1 as
holding the Term Loan A Commitments and each assignee thereof that becomes a
party to this Agreement as set forth in Section 9.5(b).

“Term Loan A Notes” shall mean the promissory note of the Borrowers
substantially in the form of Exhibit B-1, each payable to the order of a Term
Loan A Lender, evidencing the Term Loan A.

“Term Loan B Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder with respect to its portion of the Term Loan B in the
amount set forth opposite its name on Schedule 1.1 hereto.

“Term Loan B Commitment Percentage” shall mean, with respect to each Lender,
that percentage which its Term Loan B Commitment bears to the percentage of the
percentage of the Term Loan B Commitments of all Lenders hereunder with respect
to the Term Loan B in the amount set forth opposite its name on Schedule 1.1
hereto.

“Term Loan B Lender” shall mean the Persons identified on Schedule 1.1 as
holding the Term Loan B Commitments and each assignee thereof that becomes a
party to this Agreement as set forth in Section 9.5(b).

“Term Loan B Notes” shall mean the promissory note of the Borrowers
substantially in the form of Exhibit B-2, payable to the order of a Term Loan B
Lender, evidencing the Term Loan B.

“Term Notes” shall mean the Term Loan A Notes and the Term Loan B Notes.

“Total Indebtedness” shall mean at any date of determination, the total
Indebtedness of the Borrowers on a Consolidated basis determined in accordance
with GAAP, including, without limitation, all Indebtedness under the Loan
Documents, the Revolving Loan Documents, the Senior Notes, and all Capital Lease
Obligations.

“Type”, when used in reference to any portion of an outstanding Term Loan,
refers to whether the rate of interest on such portion of such Term Loan is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

 

22





“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2       Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns or, for natural persons, such Person’s successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each other member of the Borrower Affiliated Group to the Administrative
Agent or any Lender shall be provided with reference to Dollars, and (g) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrower Affiliated Group
and the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

1.3       Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Closing Date, on a basis consistent with the financial
statements referred to in Section 3.4 of

 

23





this Agreement, provided that, if the Borrowers request an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrowers that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such provision shall have been amended in accordance herewith.

 

2.

AMOUNT AND TERMS OF CREDIT

 

2.1

Commitment of the Lenders.

(a)       Each Term Loan A Lender, severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make a term loan in the aggregate amount of up to $50,000,000 (collectively,
the “Term Loan A”) to the Borrowers in a single drawing on the Closing Date in
an amount equal to such Term Loan A Lender’s Term Loan A Commitment. The
aggregate outstanding principal amount of the Term Loan A shall not at any time
exceed the aggregate amount of the Term Loan A Commitments. The Term Loan A
Commitments shall be terminated upon the funding on the Term Loan A on the
Closing Date. Any portion of the Term Loan A that is repaid may not be
reborrowed. Except as set forth in Section 2.8 and Section 2.16, any outstanding
portion of the Term Loan A may be either a Prime Rate Loan or a LIBO Loan.

(b)       Each Term Loan B Lender, severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make a term loan in the aggregate amount of up to $100,000,000 (collectively,
the “Term Loan B”) to the Borrowers in a single drawing on the Closing Date in
an amount equal to such Term Loan B Lender’s Term Loan B Commitment. The
aggregate outstanding principal amount of the Term Loan B shall not at any time
exceed the aggregate amount of the Term Loan B Commitments. The Term Loan B
Commitments shall be terminated upon the funding on the Term Loan B on the
Closing Date. Any portion of the Term Loan B that is repaid may not be
reborrowed. Except as set forth in Section 2.8 and Section 2.16, any outstanding
portion of the Term Loan B may be either a Prime Rate Loan or a LIBO Loan.

(c)       The failure of any Lender to make its portion of the Term Loan A or
the Term Loan B, as applicable, shall neither relieve any other Lender of its
obligation to fund its portion of the Term Loan A or the Term Loan B, as
applicable, in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

 

24





 

2.2

Interest Elections.

(a)       Except as set forth in Sections 2.8 and 2.16, the Term Loans made by
the Lenders shall be either Prime Rate Loans or LIBO Loans as the Lead Borrower
on behalf of the Borrowers may request subject to and in accordance with this
Section 2.2. Each Lender may fulfill its Commitment with respect to any Term
Loan by causing any lending office of such Lender to make such Term Loan; but
any such use of a lending office shall not affect the obligation of the
Borrowers to repay such Term Loan in accordance with the terms of the applicable
Term Note. Each Lender shall, subject to its overall policy considerations, use
reasonable efforts (but shall not be obligated) to select a lending office which
will not result in the payment of increased costs by the Borrowers pursuant to
Section 2.15.

(b)       The Lead Borrower shall give the Administrative Agent three (3)
Business Days’ prior telephonic notice (thereafter confirmed in writing) of each
borrowing of LIBO Loans and one (1) Business Day’s prior notice of each
borrowing of Prime Rate Loans. Any such notice, to be effective, must be
received by the Administrative Agent not later than 11:00 a.m., New York time,
on the third Business Day in the case of LIBO Loans prior to, and on the first
Business Day in the case of Prime Rate Loans prior to, the date on which such
borrowing is to be made. Such notice shall be irrevocable and shall specify the
amount of the proposed borrowing (which shall be in an integral multiple of
$100,000, but not less than $1,000,000 in the case of LIBO Loans) and the date
thereof (which shall be a Business Day) and shall contain disbursement
instructions. Such notice shall specify whether the interest rate then being
requested with respect to such portion of the Term Loans is to be the Prime Rate
or the LIBO Rate and, with respect to LIBO Loans, the Interest Period with
respect thereto. If no election of Interest Period is specified in any such
notice for LIBO Loans, such notice shall be deemed a request for an Interest
Period of one month. If no election is made as to whether the outstanding
portion of the applicable Term Loan shall be a Prime Rate Loan or a LIBO Loan,
such notice shall be deemed a request for a Prime Rate Loan. The Administrative
Agent shall promptly notify each Lender of its proportionate share of such Term
Loan, the date of such Term Loan, the Type of such Term Loan being requested and
the Interest Period or Interest Periods applicable thereto, as appropriate. On
the Closing Date, each Lender shall make its share of the Term Loans available
at the office of the Administrative Agent at 100 Federal Street, Boston,
Massachusetts 02110, no later than 12:00 noon, New York time, in immediately
available funds. Unless the Administrative Agent shall have received notice from
a Lender prior to the Closing Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Term Loans on the Closing
Date, the Administrative Agent may assume that such Lender has made such share
available in accordance with this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Term Loan
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to

 

25





pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrowers, the interest rate
applicable to Prime Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s portion of
the applicable Term Loan. Upon receipt of the funds made available by the
Lenders to fund the Term Loans hereunder, the Administrative Agent shall
disburse such funds in the manner specified in the notice of borrowing delivered
by the Lead Borrower and shall use reasonable efforts to make the funds so
received from the Lenders available to the Borrowers no later than 3:00 p.m.,
New York time.

(c)       The Administrative Agent, without the request of the Lead Borrower,
may request the Revolving Agent to (and the Revolving Agent is hereby authorized
and directed to) advance any interest, fee, service charge, or other payment to
which any Agent or their Affiliates or any Lender is entitled from any Borrower
pursuant hereto or any other Loan Document. The Administrative Agent shall
notify the Lead Borrower of any such request promptly after the making thereof.

 

2.3

Term Notes.

(a)       The Term Loans made by each Lender shall be evidenced by the Term
Notes duly executed on behalf of the Borrowers, dated the Closing Date, in
substantially the form attached hereto as Exhibit B-1 or Exhibit B-2, as
applicable, payable to the order of each such Lender in an aggregate principal
amount equal to such Lender’s Term Loan A Commitment or Term Loan B Commitment,
as applicable.

(b)       Each Lender is hereby authorized by the Borrower to endorse on a
schedule attached to each Term Note delivered to such Lender (or on a
continuation of such schedule attached to such Term Note and made a part
thereof), or otherwise to record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Term Loan from such
Lender, each payment and prepayment of principal of any such Term Loan, each
payment of interest on any such Term Loan and the other information provided for
on such schedule; provided, however, that the failure of any Lender to make such
a notation or any error therein shall not affect the obligation of the Borrowers
to repay the Term Loans made by such Lender in accordance with the terms of this
Agreement and the applicable Term Notes.

(c)       Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Term Note and an indemnity in form
and substance reasonably satisfactory to the Lead Borrower, and upon
cancellation of such Term Note, the Borrowers will issue, in lieu thereof, a
replacement Term Note in favor of such Lender, in the same principal amount
thereof and otherwise of like tenor.

 

26





 

2.4

Interest on Term Loans.

(a)       Subject to Section 2.5, each portion of any Term Loan which is a Prime
Rate Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as applicable) at a rate per annum
that shall be equal to the then Prime Rate, plus the Applicable Margin for Prime
Rate Loans.

(b)       Subject to Section 2.5, each portion of any Term Loan which is a LIBO
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal, during each Interest
Period applicable thereto, to the Adjusted LIBO Rate for such Interest Period,
plus the Applicable Margin for LIBO Loans.

(c)       Accrued interest on the Term Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBO Loans) upon any repayment
or prepayment thereof (on the amount prepaid).

2.5       Default Interest. Effective upon the occurrence of any Event of
Default and at all times thereafter while such Event of Default is continuing,
at the option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on the outstanding Term Loans (after as well as
before judgment, as and to the extent permitted by law), at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the rate (including the Applicable Margin) in effect from time to
time plus 2.00% per annum, and such interest shall be payable on demand.

2.6       Certain Fees. The Borrowers shall pay to the Administrative Agent, for
the account of the Administrative Agent, the fees set forth in the Fee Letter as
and when payment of such fees is due as therein set forth.

2.7       Nature of Fees. All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, for the respective
accounts of the Administrative Agent and the Lenders, as provided herein. All
fees shall be fully earned on the date when due and shall not be refundable
under any circumstances.

2.8       Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any portion of a Term Loan which is a LIBO Loan:

(a)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the

 

27





cost to such Lenders of making or maintaining their portion of the LIBO Loans
for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter (but
in any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any request of the Lead Borrower to convert any
portion of a Term Loan to, or to continue any portion of a Term Loan as, a LIBO
Loan shall be ineffective and (ii) any such portion of such Term Loan shall be
converted to or continued as a Prime Rate Loan.

2.9       Conversion and Continuation of Loans. The Lead Borrower on behalf of
the Borrowers shall have the right at any time,

(a)       on three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (which notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m., New York time, on the third
Business Day preceding the date of any conversion), (x) to convert any
outstanding portion of a Term Loan which is a Prime Rate Loan to a LIBO Loan, or
(y) to continue any outstanding portion of a Term Loan which is a LIBO Loan as a
LIBO Loan for an additional Interest Period,

(b)       on one Business Day’s irrevocable notice to the Administrative Agent
(which notice, to be effective, must be received by the Administrative Agent not
later than 11:00 a.m., New York time, on the date of any conversion), to convert
any outstanding portion of the a Term Loan which is a LIBO Loan to a Prime Rate
Loan,

subject to the following:

(i)        no portion of the Term Loans may be converted into, or continued as,
LIBO Loans at any time when an Event of Default has occurred and is continuing;

(ii)       the aggregate principal amount of any Term Loan being converted into
or continued as LIBO Loans shall be in an integral of $100,000 and at least
$1,000,000;

(iii)      each Lender shall effect each conversion by applying the proceeds of
its new LIBO Loan or Prime Rate Loan, as the case may be, to its portion of the
applicable Term Loan being so converted;

(iv)      the Interest Period with respect to LIBO Loans effected by a
conversion or in respect to the LIBO Loans being continued as LIBO Loans shall
commence on the date of conversion or the expiration of the current applicable
Interest Period, as the case may be;

 

28





(v)       LIBO Loans may be converted only on the last day of an Interest Period
applicable thereto;

(vi)      each request for a conversion or continuation of LIBO Loans which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one month; and

(vii)     no more than three (3) LIBO Loans may be outstanding at any time.

If the Lead Borrower does not give notice to convert any Prime Rate Loans, or
does not give notice to continue, or does not have the right to continue, any
LIBO Loans, in each case as provided above, such portion of the applicable Term
Loan shall automatically be converted to, or continued as, as applicable, a
Prime Rate Loan at the expiration of the then current Interest Period. The
Administrative Agent shall, after it receives notice from the Borrower, promptly
give each Lender notice of any conversion, in whole or part, of any portion of
the applicable Term Loan made by such Lender.

 

2.10

Repayment of Term Loan B; Mandatory Prepayments; Cash Collateral.

(a)       The Borrowers shall repay the Term Loan B in four equal installments
of $25,000,000 each on each of December 3, 2008, December 10, 2008, December 17,
2008 and December 24, 2008. Once repaid, no portion of the Term Loan B may be
reborrowed.

(b)       The outstanding Obligations shall be subject to mandatory prepayment
as follows:

(i)        The Borrowers shall prepay the Term Loans in an amount equal to the
Net Proceeds received by any Borrower on account of a Prepayment Event. The
proceeds from any such prepayment shall be applied as set forth in Section
2.11(b) hereof.

(ii)       Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this Section 2.10 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower,
the Administrative Agent shall hold all amounts required to be applied to LIBO
Loans in a cash collateral account and will apply such funds to the applicable

 

29





LIBO Loans at the end of the then pending Interest Period therefor and such LIBO
Loans shall continue to bear interest at the rate set forth in Section 2.4 until
the amounts in such cash collateral account have been so applied (provided that
the foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 (unless all such outstanding LIBO Loans are being prepaid in full).

(c)       All amounts required to be applied to the Term Loans hereunder shall
be applied ratably in accordance with each Lender’s Commitment Percentage.

 

2.11

Optional Prepayment of Term Loans; Reimbursement of Lenders.

(a)       The Borrowers shall have the right at any time and from time to time
to prepay outstanding amounts under the Term Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two Business Days’ prior written, telex or
facsimile notice to the Administrative Agent prior to 11:00 a.m., New York time,
and (y) with respect to Prime Rate Loans, upon at least one Business Day prior
written, telex or facsimile notice to the Administrative Agent prior to 11:00
p.m., New York time, subject to the following limitations:

(i)        All prepayments under Section 2.10(b) above and under this Section
2.11 shall be paid to the Administrative Agent for application, first, to the
prepayment of outstanding amounts under the Term Loan B ratably in accordance
with each Term Loan B Lender’s Term Loan B Commitment Percentage, and second, to
the prepayment of outstanding amounts under the Term Loan A ratably in
accordance with each Term Loan A Lender’s Term Loan A Commitment Percentage.

(ii)       Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBO
Loans shall be permitted pursuant to this Section 2.11 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of LIBO Loans shall result in the
aggregate principal amount of the LIBO Loans remaining outstanding being less
than $1,000,000 (unless all such outstanding LIBO Loans are being prepaid in
full).

(iii)      Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Term Loans to be prepaid. Each notice of
prepayment shall be irrevocable and shall commit the Borrowers to prepay such

 

30





portion of the Term Loan by the amount and on the date stated therein. The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each Lender of the principal amount and Type of the
Term Loans held by such Lender which are to be prepaid, the prepayment date and
the manner of application of the prepayment.

 

(b)       The Borrowers shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released (i)
resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence of an Event of Default) of any LIBO Loan required or
permitted under this Agreement, if such LIBO Loan is prepaid other than on the
last day of the Interest Period for such LIBO Loan or (ii) in the event that
after the Lead Borrower delivers a notice of borrowing under Section 2.2 in
respect of LIBO Loans, such LIBO Loans are not borrowed on the first day of the
Interest Period specified in such notice of borrowing for any reason. Such loss
shall be the amount as reasonably determined by such Lender as the excess, if
any, of (A) the amount of interest which would have accrued to such Lender on
the amount so paid or not borrowed at a rate of interest equal to the Adjusted
LIBO Rate for such LIBO Loan, for the period from the date of such payment or
failure to borrow to the last day (x) in the case of a payment or refinancing of
a LIBO Loan other than on the last day of the Interest Period for such LIBO
Loan, of the then current Interest Period for such Loan or (y) in the case of
such failure to borrow, of the Interest Period for such LIBO Loan which would
have commenced on the date of such failure to borrow, over (B) the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the London
interbank market (collectively, “Breakage Costs”). Any Lender demanding
reimbursement for such loss shall deliver to the Lead Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined.

(c)       In the event the Borrowers fail to prepay any portion of any Term Loan
on the date specified in any prepayment notice delivered pursuant to Section
2.11(a), the Borrowers on demand by any Lender shall pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any actual loss incurred by such Lender as a result of such failure
to prepay, including, without limitation, any loss, cost or expenses incurred by
reason of the acquisition of deposits or other funds by such Lender to fulfill
deposit obligations incurred in anticipation of such prepayment. Any Lender
demanding such payment shall deliver to the Lead Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined.

 

31





(d)       Whenever any partial prepayment of the outstanding portion of the Term
Loans are to be applied to LIBO Loans, such LIBO Loans shall be prepaid in the
chronological order of their Interest Payment Dates.

 

2.12

Maintenance of Loan Account; Statements of Account.

(a)       The Administrative Agent shall maintain an account on its books in the
name of the Borrowers (the “Loan Account”) which will reflect (i) the
outstanding amount of the Term Loans made by the Lenders to the Borrowers or for
the Borrowers’ account, (ii) all fees and interest that have become payable as
herein set forth, and (iii) any and all other monetary Obligations that have
become payable.

(b)       The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or otherwise for the Borrowers’ account,
and the amounts so credited shall be applied as set forth in Sections 2.14(a)
and (b). After the end of each month, the Administrative Agent shall send to the
Lead Borrower a statement accounting for the charges, loans, [and other
transactions] occurring among and between the Administrative Agent, the Lenders
and the Borrowers during that month. The monthly statements shall, absent
manifest error, be an account stated, which is final, conclusive and binding on
the Borrowers.

 

2.13

Cash Management.

(a)       On or prior to the Closing Date, the Borrowers shall have entered into
Blocked Account Agreements with the Blocked Account Banks in form and substance
reasonably satisfactory to the Administrative Agent. After the occurrence and
during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, the Collateral Agent shall have the exclusive right to
exercise control over the Blocked Accounts and to cause all proceeds received in
the Blocked Accounts to pay the Obligations as set forth in Section 7.4 hereof.

(b)       The Borrowers may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements consistent with the provisions
of this Section 2.13. Unless consented to in writing by the Administrative
Agent, the Borrowers may not enter into any agreements with additional credit
card processors unless contemporaneously therewith, a notification to such
processor instructing such processor to transfer the proceeds of such credit
card charges in accordance with the provisions of this Section is executed and
delivered to the Administrative Agent.

(c)       So long as no Event of Default has occurred and is continuing, the
Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDA Accounts and the Blocked Accounts.

 

32





(d)       In the event that, notwithstanding the provisions of this Section
2.13, after the occurrence of an Event of Default, the Borrowers receive or
otherwise have dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by the Borrowers for the
Administrative Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of Borrower other than as instructed by
the Administrative Agent.

 

2.14

Application of Payments.

(a)       As long as the time for payment of the Obligations has not been
accelerated, all amounts received by the Administrative Agent, shall be applied,
on the day of receipt, in the following order: first, to pay any fees and
expense reimbursements and indemnification then due and payable to the
Administrative Agent and the Collateral Agent; second, to pay interest then due
and payable on the Term Loans; third, to repay the outstanding portions of the
Term Loan B that are Prime Rate Loans; fourth, to repay the outstanding portions
of the Term Loan B that are LIBO Loans and all Breakage Costs due in respect of
such repayment pursuant to Section 2.11(b) or, at the Lead Borrower’s option, to
fund a cash collateral deposit to a cash collateral account sufficient to pay,
and with direction to pay, all such outstanding LIBO Loans on the last day of
the then-pending Interest Period therefor from such cash collateral account;
fifth, to repay the outstanding portions of the Term Loan A that are Prime Rate
Loans; sixth, to repay the outstanding portions of the Term Loan A that are LIBO
Loans and all Breakage Costs due in respect of such repayment pursuant to
Section 2.11(b) or, at the Lead Borrower’s option, to fund a cash collateral
deposit to a cash collateral account sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then-pending
Interest Period therefor from such cash collateral account; seventh, to pay all
other Obligations that are then outstanding and then due and payable. If all
amounts set forth in clauses first through and including seventh above are paid,
any excess amounts shall be deposited in a separate cash collateral account, and
shall be released to the Lead Borrower on the day of receipt. So long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
release the funds held in the cash collateral account pursuant to clause fifth
above to the Borrowers upon the Lead Borrower’s request.

(b)       All credits against the Obligations shall be effective on the day of
receipt thereof, and shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrowers shall indemnify the Administrative Agent, the
Collateral Agent and the Lenders against all claims and losses resulting from
such dishonor or return.

 

33





 

2.15

Increased Costs.

 

(a)

If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii)       impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBO Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such LIBO Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) other than Taxes, which shall be governed by Section 2.18 hereof,
then the Borrowers will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b)       If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)       A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Lead Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d)       Failure or delay on the part of any Lender to demand compensation
pursuant to this Section within ninety (90) days of the effective date of the
relevant Change in Law shall constitute a waiver of such Lender’s right to
demand such compensation.

 

2.16

Change in Legality.

 

 

34





(a)       Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (y) at any time any Lender determines that
the making or continuance of any of its LIBO Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or the position of such Lender in the London
interbank market, then, by written notice to the Lead Borrower, such Lender may
(i) declare that LIBO Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBO Loan shall, as to
such Lender only, be deemed a request for a Prime Rate Loan unless such
declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all such LIBO Loans shall be automatically converted to Prime Rate Loans
as of the effective date of such notice as provided in paragraph (b) below. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the LIBO Loans that would have been made by such
Lender or the converted LIBO Loans of such Lender shall instead be applied to
repay the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.

(b)       For purposes of this Section 2.16, a notice to the Lead Borrower by
any Lender pursuant to paragraph (a) above shall be effective, and if any LIBO
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Lead Borrower.

 

2.17

Payments; Sharing of Setoff.

(a)       The Borrowers shall make each payment required to be made by them
hereunder or under any other Loan Document (whether of principal, interest,
fees, or of amounts payable under Sections 2.11(b), 2.15 or 2.18, or otherwise)
prior to 2:00 p.m., New York time, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 100 Federal Street, Boston,
Massachusetts, except that payments pursuant to Sections 2.11(b), 2.15, 2.18 or
9.3 shall be made directly to the Persons entitled thereto and payments pursuant
to other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document (other than payments
with respect to LIBO Loans) shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
if any payment due with respect to LIBO Loans shall be due on a day

 

35





that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied ratably among the parties
entitled thereto in accordance with the provisions of Section 2.14(a) or Section
7.4 hereof, as applicable.

(c)       If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its portion of the outstanding Term Loans resulting in such Lender’s
receiving payment of a greater proportion of the aggregate amount of its portion
of the outstanding Term Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the portions of the
outstanding Term Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the outstanding Term Loans, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in its portion of the outstanding
Term Loans to any assignee or participant, other than to the Borrowers or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(d)       Unless the Administrative Agent shall have received notice from the
Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent

 

36





forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

(e)       If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under this Agreement until all such unsatisfied
obligations are fully paid.

 

2.18

Taxes.

(a)       Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agents or any
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions, and (iii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(b)       In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c)       The Borrowers shall indemnify the Agents and each Lender within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender or by any Agent on its own
behalf or on behalf of a Lender setting forth in reasonable detail the manner in
which such amount was determined, shall be conclusive absent manifest error.

(d)       As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such

 

37





payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e)       Any Foreign Lender that is entitled to an exemption from or reduction
in withholding tax shall deliver to the Lead Borrower and the Administrative
Agent two copies of either United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, or any subsequent versions thereof or successors thereto, or, in
the case of a Foreign Lender’s claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a Form W-8BEN, or any subsequent versions
thereof or successors thereto (and, if such Foreign Lender delivers a Form
W-8BEN, a certificate representing that such Foreign Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrowers and is not a
controlled foreign corporation related to the Borrowers (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Foreign Lender claiming complete exemption from or reduced rate of, United
States federal withholding tax on payments by the Borrowers under this Agreement
and the other Loan Documents, or in the case of a Foreign Lender claiming
exemption for “portfolio interest” certifying that it is not a foreign
corporation, partnership, estate or trust. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of a transferee that is a participation holder, on or before the
date such participation holder becomes a transferee hereunder) and on or before
the date, if any, such Foreign Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.
Notwithstanding any other provision of this Section 2.18(e), a Foreign Lender
shall not be required to deliver any form pursuant to this 2.18(e) that such
Foreign Lender is not legally able to deliver.

(f)        The Borrowers shall not be required to indemnify any Foreign Lender
or to pay any additional amounts to any Foreign Lender in respect of United
States federal withholding tax pursuant to paragraph (a) or (c) above to the
extent that the obligation to pay such additional amounts would not have arisen
but for a failure by such Foreign Lender to comply with the provisions of
paragraph (e) above. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

2.19     Security Interests in Collateral. To secure the Obligations relating to
the Term Loan A under this Agreement and the other Loan Documents, the Borrowers
shall grant to the Collateral Agent, for its benefit and the ratable benefit of
the other Secured Parties, a security interest in all of the Collateral pursuant
hereto and to the Security Documents, which security

 

38





interest shall be subject in priority only to the security interest granted to
the Revolving Agent under the Revolving Loan Documents.

 

2.20

Mitigation Obligations; Replacement of Lenders.

(a)       If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the reasonable judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.18,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Closing Date and (ii) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto.

(b)       If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender defaults in its obligation to fund the Term Loans hereunder,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.5), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) except in the
case of an assignment to another Lender, the Borrowers shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Term Loans accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

39





3.         REPRESENTATIONS AND WARRANTIES. Each Borrower, for itself and on
behalf of each other member of the Borrower Affiliated Group, represents and
warrants to the Agents and the Lenders that, after giving effect to the Closing
Date Acquisition:

3.1       Organization; Powers. Each member of the Borrower Affiliated Group is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each such Person has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

3.2       Authorization; Enforceability. The transactions contemplated hereby
and by the other Loan Documents to be entered into by each Borrower are within
such Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Borrower is a party, when executed and delivered by such
Borrower will constitute, a legal, valid and binding obligation of such Borrower
(as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

3.3       Governmental Approvals; No Conflicts. The transactions to be entered
into contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those which could not be reasonably be
expected to have a Material Adverse Effect, and (iii) for filings and recordings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any Applicable Law or regulation or the charter, by-laws or other
organizational documents of any Borrower or any other member of the Borrower
Affiliated Group or any order of any Governmental Authority, except for such
violation which could not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Borrower or any other member of
the Borrower Affiliated Group or their respective assets, except for such
violation or default which could not reasonably be expected to have a Material
Adverse Effect, or give rise to a right thereunder to require any material
payment to be made by any Borrower or any other member of the Borrower
Affiliated Group, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Borrower or any other member of the Borrower
Affiliated Group, except Liens created under the Loan Documents or otherwise
permitted hereby or thereby.

3.4       Financial Condition.  The Lead Borrower has heretofore furnished to
the Lenders the consolidated balance sheet, and statements of income,
stockholders’ equity, and cash flows for the Borrower Affiliated Group as of and
for the fiscal years ending on or about February 2, 2008.

 

40





Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower
Affiliated Group, in each case, as of such dates and for such periods in
accordance with GAAP.

 

3.5

Properties.

(a)       Each member of the Borrower Affiliated Group has good title to, or
valid leasehold interests in, all of such Person’s real and personal property
material to its business, except for defects which could not reasonably be
expected to have a Material Adverse Effect.

(b)       Schedule 3.5(b)(i) sets forth the address (including county) of all
Real Estate that is owned by each member of the Borrower Affiliated Group as of
the Closing Date, after giving effect to the Closing Date Acquisition, together
with a list of the holders of any mortgage or other Lien thereon.
Schedule 3.5(b)(ii) sets forth the address of all Real Estate that is leased by
each member of the Borrower Affiliated Group as of the Closing Date, after
giving effect to the Closing Date Acquisition. Each of such leases is in full
force and effect and no Borrower is in default of the terms thereof, except for
such defaults which would not reasonably be expected to have a Material Adverse
Effect.

 

3.6

Litigation and Environmental Matters.

(a)       There are no actions, suits, investigations, or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any member of the Borrower Affiliated Group, threatened against or
affecting any such Person (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than those set forth on Schedule 3.6) or (ii) that involve any of
the Loan Documents.

(b)       Except for the matters set forth on Schedule 3.6, and except as could
not reasonably be expected to have a Material Adverse Effect, no member of the
Borrower Affiliated Group (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)       Since the date of this Agreement, there has been no change in the
status of the matters set forth on Schedule 3.6 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

41





3.7       Compliance with Laws and Agreements. Each member of the Borrower
Affiliated Group is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to such Person or its property and all
indentures, material agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

3.8       Investment Company Status. No member of the Borrower Affiliated Group
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

3.9       Taxes. Each member of the Borrower Affiliated Group has timely filed
or caused to be filed all tax returns and reports required to have been filed
and has paid or caused to be paid all taxes required to have been paid by it,
except (a) taxes that are being contested in good faith by appropriate
proceedings, for which such Person has set aside on its books adequate reserves,
and as to which no Lien has arisen, or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

3.10     ERISA. Except as set forth in Schedule 3.10, no member of the Borrower
Affiliated Group is party to a Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

3.11     Interdependence of Borrower Affiliated Group.(a)   The business of each
member of the Borrower Affiliated Group shall benefit from the successful
performance of the business of each other member of the Borrower Affiliated
Group, and the Borrower Affiliated Group as a whole.

(b)       Each member of the Borrower Affiliated Group has cooperated to the
extent necessary and shall continue to cooperate with each other member of the
Borrower Affiliated Group to the extent necessary in the development and conduct
of each other member of the Borrower Affiliated Group’s business, and shall to
the extent necessary share and participate in the formulation of methods of
operation, distribution, leasing, inventory control, and other similar business
matters essential to each member of the Borrower Affiliated Group's business.

(c)       The failure of any member of the Borrower Affiliated Group to
cooperate with all other members of the Borrower Affiliated Group in the conduct
of their

 

42



respective businesses shall have an adverse impact on the business of each other
member of the Borrower Affiliated Group, and the failure of any member of the
Borrower Affiliated Group to associate or cooperate with all other members of
the Borrower Affiliated Group is reasonably likely to impair the goodwill of
such other members of Borrower Affiliated Group and the Borrower Affiliated
Group as a whole.

(d)       Each member of the Borrower Affiliated Group is accepting joint and
several liability for the Obligations on the terms and conditions set forth
herein and in the other Loan Documents and represents and warrants that the
financial accommodations being provided hereby are for the mutual benefit,
directly and indirectly, of each member of the Borrower Affiliated Group.

 

43





3.12     Disclosure. The Borrowers have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any member of the
Borrower Affiliated Group is subject, and all other matters known to any such
Person, that, individually or in the aggregate, in each case, could reasonably
be expected to result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of any member of the Borrower Affiliated Group to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

3.13     Subsidiaries. On and as of the Closing Date, and after giving effect to
the Closing Date Acquisition, the authorized capital stock or other equity, and
the number of issued and outstanding shares of capital stock or other equity, of
the Borrowers and each other member of the Borrower Affiliated Group is as
described in Schedule 3.13. All such outstanding shares of capital stock or
other equity of the Borrowers and each other member of the Borrower Affiliated
Group have been duly and validly issued, in compliance with all legal
requirements relating to the authorization and issuance of shares of capital
stock or other equity, and are fully paid and non-assessable. There is no other
capital stock or ownership interest of any class outstanding. Except as set
forth on Schedule 3.13, no member of the Borrower Affiliated Group is party to
any joint venture, general or limited partnership, or limited liability company,
agreements or any other business ventures or entities.

3.14     Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Borrower Affiliated Group as of the Closing
Date, after giving effect to the Closing Date Acquisition. Each of such policies
is in full force and effect. As of the Closing Date, after giving effect to the
Closing Date Acquisition, all premiums in respect of such insurance that are due
and payable have been paid.

3.15     Labor Matters. There are no strikes, lockouts or slowdowns against any
member of the Borrower Affiliated Group pending or, to the knowledge of the
Borrowers, threatened. The hours worked by and payments made to employees of the
members of the Borrower Affiliated Group have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters to the extent that any such violation could reasonably
be expected to have a Material Adverse Effect. All payments due from any member
of the Borrower Affiliated Group, or for which any claim may be made against any
such Person, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
member. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any member
of the Borrower Affiliated Group is bound.

 

44





3.16     Certain Transactions. Except as set forth on Schedule 3.16, none of the
officers, partners, or directors of any member of the Borrower Affiliated Group
is presently a party to any transaction, and, to the knowledge of the executive
officers of the Borrowers, none of the employees of any member of the Borrower
Affiliated Group is presently a party to any material transaction, with any
other member of the Borrower Affiliated Group or any Affiliate (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the executive officers of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest, has a
substantial direct or indirect beneficial interest or is an officer, director,
trustee or partner.3.17    Restrictions on the Borrower Affiliated Group. No
member of the Borrower Affiliated Group is a party to or bound by any contract,
agreement or instrument, or subject to any charter or other corporate
restriction, that has or could reasonably be expected to have a Material Adverse
Effect.3.18 Security Documents. The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral, and the Security Documents
constitute, or will upon the filing of financing statements and the obtaining of
“control”, in each case with respect to the relevant Collateral as required
under the applicable Uniform Commercial Code, the creation of a fully perfected
Lien subject in priority only to the Lien granted to the Revolving Agent under
the Revolving Loan Documents on, and security interest in, all right, title and
interest of the Borrowers in such Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law and the Revolving Agent pursuant to the Revolving Loan
Documents), except as permitted hereunder or under any other Loan
Document.3.19       Federal Reserve Regulations.

(a)       No member of the Borrower Affiliated Group is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b)       No part of the proceeds of any Term Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

 

45





3.20     Solvency. The Borrower Affiliated Group, taken as a whole, is Solvent.
No transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Borrower.

3.21     Franchises, Patents, Copyrights, Etc. Except as otherwise set forth on
Schedule 3.21 hereto, each member of the Borrower Affiliated Group owns, or is
licensed to use, all franchises, patents, copyrights, trademarks, tradenames,
service marks, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business as substantially now conducted without
known conflict with any rights of any other Person and, in each case, free of
any Lien that is not a Permitted Encumbrance.

3.22     Closing Date Acquisition Documents. The Borrowers have delivered to the
Agents a complete and correct copy of the Closing Date Acquisition Documents.
Each of the Closing Date Acquisition Documents to which each Borrower is a party
constitutes the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms. No Borrower and,
to the Borrowers’ knowledge, no other Person party thereto is in default in the
performance or compliance with any material provisions of the Closing Date
Acquisition Documents. The Closing Date Acquisition Documents comply with, and
the Closing Date Acquisition has been consummated in accordance with, all
Applicable Laws in effect as of the Closing Date.

 

4.

CONDITIONS.

The obligation of the Lenders to make the Term Loans on the Closing Date is
subject to the following conditions precedent:

(a)       The Agents (or their counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) signed on behalf of such
party or (ii) written evidence satisfactory to the Agents and the Arranger
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and all
other Loan Documents.

(b)       The Agents shall have received a favorable written opinion (addressed
to each Agent and the Lenders on the Closing Date and dated the Closing Date) of
Bryan Cave LLP, counsel for the Borrowers covering such matters relating to the
Borrowers, the Loan Documents or the transactions contemplated thereby as the
Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.

 

46





(c)       The Agents shall have received such documents and certificates as the
Agents or their counsel may reasonably request relating to the organization,
existence and good standing of each member of the Borrower Affiliated Group, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Borrower Affiliated Group, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agents and their counsel.

(d)       The Agents shall have received a certificate from the chief financial
officer, chief accounting officer or treasurer of the Lead Borrower, together
with such other evidence reasonably requested by the Agents, in each case
reasonably satisfactory in form and substance to the Agents, (i) with respect to
the solvency of the Borrower Affiliated Group on a consolidated basis, as of the
Closing Date after giving effect to the Closing Date Acquisition, and (ii)
certifying that, as of the Closing Date and after giving effect to the Closing
Date Acquisition, the representations and warranties made by the Borrowers in
the Loan Documents are true and complete in all material respects and that no
event has occurred (or failed to occur) which is or which, solely with the
giving of notice or passage of time(or both) would be a Default or an Event of
Default.

(e)       All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agents, including, without limitation, consents from all requisite material
Governmental Authorities and, except as would not reasonably be expected to have
or result in a Material Adverse Effect, all third parties shall have approved or
consented to the transactions contemplated hereby and by the Closing Date
Acquisition Documents, including, without limitation, the Closing Date
Acquisition, to the extent required, all applicable waiting periods shall have
expired and there shall be no material governmental or judicial action, actual
or threatened, that could reasonably be expected to materially restrain, prevent
or impose burdensome conditions on the Closing Date Acquisition.

(f)        The Administrative Agent shall have received and be satisfied with
(a) a budget for the period from the Closing Date until March 31, 2009 setting
forth a schedule of new stores to be opened by the Borrowers during such period,
and (b) such other information (financial or otherwise) reasonably requested by
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent. The Agents shall be reasonably satisfied that any
financial statements delivered to them fairly present the business and financial
condition of the Borrower Affiliated Group and that there has been no material
adverse change in the assets, business, financial condition or income of the
Borrower Affiliated Group, taken as a whole, since the date of such financial
statements.

(g)       Except as set forth on Schedule 3.6, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect on the Borrower Affiliated Group, taken as a
whole.

 

47





(h)       There shall not have occurred any default, nor shall any event exist
which is, or solely with the passage of time, the giving of notice or both,
would be a default under any Material Indebtedness of any member of the Borrower
Affiliated Group.

(i)        The Collateral Agent shall have received results of searches from
such jurisdictions as may be reasonably required by the Collateral Agent or
other evidence reasonably satisfactory to the Collateral Agent (in each case
dated as of a date reasonably satisfactory to the Collateral Agent) indicating
the absence of Liens on the Collateral, except for Permitted Encumbrances and
Liens for which termination statements and releases reasonably satisfactory to
the Collateral Agent are being tendered concurrently with such extension of
credit.

(j)        The Collateral Agent shall have received all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the second priority Liens, subject only to the
Lien of the Revolving Agent under the Revolving Loan Documents intended to be
created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Collateral
Agent.

(k)       The Collateral Agent shall have received the Blocked Account
Agreements required to be delivered hereunder on or before the Closing Date.

(l)        The Agents shall have received the results of a commercial financial
examination and inventory appraisal, which results shall be reasonably
satisfactory to the Agents.

(m)      The Administrative Agent shall have entered into the Intercreditor
Agreement with the Revolving Agent, in form and substance satisfactory to the
Administrative Agent.

(n)       The Revolving Credit Agreement shall have been amended to permit the
transactions set forth herein, including, without limitation, the making of the
Term Loans by the Lenders and the granting of Liens by the Borrowers to the
Collateral Agent as contemplated hereunder and under the other Loan Documents.

(o)       All fees due at or immediately after the Closing Date and all
reasonable costs and expenses incurred by the Agents in connection with the
establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents) shall have been paid in
full.

(p)       The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of

 

48





default under, any material agreement of Borrowers or any other member of the
Borrower Affiliated Group, taken as a whole (and the Agents and the Lenders
shall receive a satisfactory opinion of Borrowers’ counsel to that effect). No
event shall exist which is, or solely with the passage of time, the giving of
notice or both, would be a default under any material agreement of any member of
the Borrower Affiliated Group.

(q)       No material changes in governmental regulations or policies affecting
the Borrowers, the Agents, or any Lender involved in this transaction shall have
occurred prior to the Closing Date which could, individually or in the
aggregate, materially adversely effect the transaction contemplated by this
Agreement.

 

(r)

There shall be no Default or Event of Default on the Closing Date.

(s)       The Collateral Agent shall have received, and be satisfied with,
evidence of the Borrowers’ insurance, together with such endorsements as are
required by the Loan Documents.

(t)        There shall not have occurred any disruption or material adverse
change in the financial or capital markets in general that would, in the
reasonable opinion of the Agents, have a material adverse effect on the market
for loan syndications or adversely affecting the syndication of the Loans.

(u)       There shall not have occurred any change, effect, event, occurrence or
state of facts that is materially adverse to the business, financial condition,
or results of operations of Micromania or its Subsidiaries.

(v)       The Closing Date Acquisition shall have been or shall concurrently be
consummated on the terms set forth in the Closing Date Acquisition Documents,
with such modifications as the parties thereto may agree (other than amendments,
modifications or waivers which are materially adverse to the Lenders, which
modifications, amendments or waivers shall be reasonably acceptable to the
Agents and the Arranger).

(w)      There shall have been delivered to the Administrative Agent such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make the Term Loans hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 9.2) at or prior to 5:00 p.m., New York time, on
November 12, 2008 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).

 

49





5.         AFFIRMATIVE COVENANTS. Until the principal of and interest on each
Term Loan and all fees payable hereunder shall have been paid in full, each
Borrower covenants and agrees with the Agents and the Lenders
that:5.1   Financial Statements and Other Information. The Borrowers will
furnish to the Agents:(a)  within ninety (90) days after the end of each fiscal
year of the Borrower Affiliated Group, a consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all audited and reported on by BDO Seidman or
another independent public accountant of recognized national standing (without a
“going concern” or like qualification or exception and without a qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower Affiliated Group on a
consolidated basis in accordance with GAAP consistently applied;

(b)       within forty-five (45) days after the end of each fiscal quarter of
the Borrower Affiliated Group, a consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows, as of the end of
and for such fiscal quarter and the elapsed portion of the fiscal year, with
comparative results to the same fiscal periods of the prior fiscal year, all
certified by a Financial Officer of the Lead Borrower as presenting in all
material respects the financial condition and results of operations of the
Borrower Affiliated Group on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes,

(c)       concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Lead
Borrower in the form of Exhibit C hereto (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations with respect to the Fixed Charge Coverage
Ratio for such period, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrowers’ audited
financial statements referred to in Section 3.4 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)       within thirty (30) days after the commencement of each fiscal year of
the Borrower Affiliated Group, a detailed consolidated budget by quarter for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
fiscal year);

 

50





(e)       concurrently with delivery to the Revolving Agent under the Revolving
Credit Agreement, a copy of each Borrowing Base Certificate delivered to the
Revolving Agent and the reports set forth on Schedule 5.1(h) to the Revolving
Credit Agreement;

(f)        within thirty (30) days after the commencement of each fiscal year,
projected sales and inventory levels for the Borrowers’ stores for each month of
the following fiscal year;

(g)       promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Lead Borrower or any other member of the Borrower Affiliated Group with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be;

(h)       notice of any sale or other disposition of assets of any Borrower
permitted under Section 6.5(d) hereof promptly following the date of
consummation such sale or disposition;

(i)        promptly upon receipt thereof, copies of all reports submitted to the
Lead Borrower or any other member of the Borrower Affiliated Group by
independent certified public accountants in connection with each annual, interim
or special audit of the books of the Borrower Affiliated Group made by such
accountants, including any management letter commenting on the Borrowers’
internal controls submitted by such accountants to management in connection with
their annual audit; and

(j)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Lead
Borrower or any other member of the Borrower Affiliated Group, or compliance
with the terms of any Loan Document, as the Agents or any Lender may reasonably
request.

5.2       Notices of Material Events. The Borrowers will, and will cause each
other member of the Borrower Affiliated Group to furnish to the Administrative
Agent and the Collateral Agent prompt written notice of the following:

 

(a)

the occurrence of any Default or Event of Default;

(b)       the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any member
of the Borrower Affiliated Group that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)       the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

51





(d)       any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect;

(e)       any change in any Borrower’s chief executive officer or chief
financial officer;

(f)        any collective bargaining agreement or other labor contract to which
any member of the Borrower Affiliated Group becomes a party, or the application
for the certification of a collective bargaining agent;

(g)       the filing of any Lien for unpaid taxes in an aggregate amount in
excess of $2,500,000 against any member of the Borrower Affiliated Group;

(h)       the discharge by any Borrower of its present independent accountants
or any withdrawal or resignation by such independent accountants; and

(i)        any material adverse change in the business, operations, or financial
affairs of any member of the Borrower Affiliated Group taken as a whole.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

5.3       Information Regarding Collateral. The Lead Borrower will furnish to
the Agents thirty (30) days’ prior written notice of any change (i) in any
member of the Borrower Affiliated Group’s corporate or legal name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any member of the Borrower
Affiliated Group’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any member of
the Borrower Affiliated Group’s organizational structure or (iv) in any member
of the Borrower Affiliated Group’s jurisdiction of incorporation or formation,
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization.

5.4       Existence; Conduct of Business. Each Borrower will, and will cause
each other member of the Borrower Affiliated Group to, do or cause to be done
all things necessary to comply with its respective charter, certificate of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and by-laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not

 

52





prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.3 or any sale, lease, transfer or other disposition permitted by
Section 6.5.

5.5       Payment of Obligations. Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, pay its Indebtedness and other
obligations, including tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
other member of the Borrower Affiliated Group has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation, (d) no Lien secures
such obligation and (e) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

5.6       Maintenance of Properties. Each Borrower will, and will cause each
other member of the Borrower Affiliated Group to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and with the exception of asset dispositions
permitted hereunder.

 

5.7

Insurance.

(a)       Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, (i) maintain insurance with financially sound and reputable
insurers reasonably acceptable to the Administrative Agent (or, to the extent
consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Administrative Agent, upon written request, full
information as to the insurance carried. The Administrative Agent shall not, by
the fact of approving, disapproving, accepting, obtaining or failing to obtain
any such insurance, incur liability for the form or legal sufficiency of
insurance contracts, solvency of insurance companies or payment of lawsuits, and
each Borrower and each other member of the Borrower Affiliated Group hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder. The Borrowers shall, and shall cause each other member of the
Borrower Affiliated Group to, furnish to the Administrative Agent certificates
or other evidence satisfactory to the Administrative Agent of compliance with
the foregoing insurance provisions.

(b)       Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable

 

53





clause, in form and substance reasonably satisfactory to the Collateral Agent,
which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Borrowers under the policies directly to the
Collateral Agent (subject to the terms of the Intercreditor Agreement), (ii) a
provision to the effect that none of the Borrowers, the Administrative Agent,
the Collateral Agent, or any other party shall be a coinsurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Lenders. Commercial general liability
policies shall be endorsed to name the Collateral Agent as an additional
insured. Business interruption policies shall name the Collateral Agent as a
loss payee and shall be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds in excess of
$5,000,000 otherwise payable to the Borrowers under the policies directly to the
Administrative Agent or the Collateral Agent (subject to the terms of the
Intercreditor Agreement), provided, however, that the Agents hereby agree that
prior to the occurrence of an Event of Default, the Agents shall remit all
proceeds received by Agents under the policies to Borrowers, provided further
that after the occurrence of an Event of Default, the Agents shall apply any
proceeds received in accordance with Section 2.14 or Section 7.4 hereof as
applicable, (ii) a provision to the effect that none of the Borrowers, the
Administrative Agent, the Collateral Agent or any other party shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed except upon not less than 30 days’
prior written notice thereof by the insurer to the Collateral Agent (giving the
Collateral Agent the right to cure defaults in the payment of premiums). The
Borrowers shall deliver to the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor.

5.8       Casualty and Condemnation. Each Borrower will furnish to the Agents
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.

 

5.9

Books and Records; Inspection and Audit Rights.

(a)       Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Borrower will permit any representatives
designated by any Agent on its own behalf, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and

 

54





condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

(b)       The Borrowers shall, at all times, retain BDO Seidman, LLP or other
independent certified public accountants who are reasonably satisfactory to the
Administrative Agent and instruct such accountants to cooperate with, and be
available to, the Administrative Agent or its representatives to discuss the
Borrowers’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants, as may be raised by the Administrative Agent.

5.10     Fiscal Year. Each of the Borrowers and each other member of the
Borrower Affiliated Group shall have a fiscal year ending on the Saturday
closest to January 31 of each year and shall notify the Administrative Agent of
any change in such fiscal year.

5.11     Compliance with Laws. Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.12     Use of Proceeds. The proceeds of the Term Loans made hereunder will be
used only (a) to pay a portion of the consideration, as well as transaction
costs and expenses, in connection with the Closing Date Acquisition, and (b) for
general corporate purposes, all to the extent permitted herein. No part of the
proceeds of any Term Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X or to make payments of principal or fees on the
Senior Notes, except as provided in Section 6.1(b) hereof.

 

5.13

Additional Subsidiaries.

(a)       If any additional Domestic Subsidiary of any Borrower is formed or
acquired after the Closing Date, the Lead Borrower will promptly notify the
Agents and the Lenders thereof and (i) if a wholly owned Domestic Subsidiary,
the Borrowers will cause each such Domestic Subsidiary, to become a Borrower
hereunder, as the Administrative Agent or the Lead Borrower may request, and
under each applicable Security Document in the manner provided therein within
thirty (30) days after such Domestic Subsidiary is formed or acquired and
promptly take such actions to create and perfect Liens on such Domestic
Subsidiary’s assets to secure the Obligations relating to the Term Loan A as any
Agent shall reasonably request and (ii) any shares of capital stock owned, and
if any Indebtedness of such Domestic Subsidiary (whether or not wholly owned)
are owned, by or on behalf of any Borrower, the Borrowers will cause

 



55

 



such shares and promissory notes evidencing such Indebtedness to be pledged
within thirty (30) Days after such Domestic Subsidiary is formed or acquired.

(b)       If any additional Material Foreign Subsidiary of any Borrower is
formed or acquired after the Closing Date or if a Foreign Subsidiary becomes a
Material Foreign Subsidiary, the Lead Borrower will notify the Agents and the
Lenders thereof and the Borrowers shall cause 65% of the outstanding shares of
Voting Stock of such Material Foreign Subsidiary (or such lesser percentage as
is owned by any such Borrower) to be pledged within sixty (60) days after such
Material Foreign Subsidiary is formed or acquired or such Subsidiary becomes a
Material Foreign Subsidiary.

5.14     Further Assurances. Each member of the Borrower Affiliated Group will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which any Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers. The Borrowers also agree to
provide to the Agents, from time to time upon request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

6.         NEGATIVE COVENANTS. Until the principal of and interest on each Term
Loan and all fees payable hereunder have been paid in full, each Borrower
covenants and agrees with the Agents and the Lenders that:

6.1       Indebtedness and Other Obligations. The Borrowers will not, and will
not permit any other member of the Borrower Affiliated Group to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)

Indebtedness created under the Loan Documents;

 

(b)

Indebtedness created under the Revolving Loan Documents;

(c)       Indebtedness created under the Senior Note Documents, provided that,
the principal of the Senior Notes shall not be repaid or prepaid during the term
hereof;

(d)       Indebtedness set forth in Schedule 6.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof;

(e)       Indebtedness of any Borrower or Subsidiary to any other Borrower or
Subsidiary, provided, however, that the aggregate amount of Indebtedness due to
any

 

56





Borrower by Foreign Subsidiaries, when combined with the amount of Investments
in Foreign Subsidiaries set forth in Section 6.4(e), shall not at any time
exceed $125,000,000 per annum, and further provided that no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness;

(f)        Indebtedness of the Borrower Affiliated Group to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding

(g)       Indebtedness under Hedging Agreements, other than for speculative
purposes, entered into in the ordinary course of business;

(h)       Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of stores;

(i)        Indebtedness of any Domestic Subsidiary to any Borrower or to other
Domestic Subsidiaries of any Borrower or of any Foreign Subsidiary to any other
Foreign Subsidiary;

(j)        Unsecured Indebtedness pursuant to the GameStop Europe Loan in an
amount not to exceed $20,000,000; and

(k)       Guarantees by any member of the Borrower Affiliated Group of
Indebtedness of any other member of the Borrower Affiliated Group, provided that
such Indebtedness is otherwise permitted by this Section 6.1.

6.2       Liens. The Borrowers will not, and will not permit any other member of
the Borrower Affiliated Group to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(a)

Liens created under the Loan Documents;

 

(b)

Liens created under the Revolving Loan Documents;

 

(c)

Liens to secure Indebtedness permitted pursuant to Section 6.01(f);

 

(d)

Permitted Encumbrances; and

 

 

57





(e)       any Lien on any property or asset of any Borrower or other member of
the Borrower Affiliated Group set forth in Schedule 6.2, provided that (i) such
Lien shall not apply to any other property or asset of such Person and (ii) such
Lien shall secure only those obligations that it secures as of the Closing Date,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.

6.3       Fundamental Changes. (a)    The Borrowers shall not, and shall not
permit any other member of the Borrower Affiliated Group to, liquidate, merge or
consolidate into or with any other Person or enter into or undertake any plan or
agreement of liquidation, merger or consolidation with any other Person,
provided that (i) any wholly-owned Subsidiary of any Borrower may merge or
consolidate into or with such Borrower or any other wholly-owned Subsidiary of
such Borrower if no Default or Event of Default has occurred and is continuing
or would result from such merger and if such Borrower or such Subsidiary is the
surviving company, (ii) any Domestic Subsidiary may merge into any other
Domestic Subsidiary, (iii) any Foreign Subsidiary may merge into any other
Foreign Subsidiary and (iv) any Subsidiary (other than a Borrower) may liquidate
or dissolve if the Lead Borrower determines in good faith that such liquidation
is in the best interests of the Borrowers and would not have a Material Adverse
Effect.

(b)       The Borrowers shall not, and shall not permit any other member of the
Borrower Affiliated Group to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower Affiliated Group on
the date of execution of this Agreement and businesses reasonably related or
complementary thereto, except that the Borrowers or any other member of the
Borrower Affiliated Group may withdraw from any business activity which such
Person’s board of directors reasonably deems unprofitable or unsound, provided
that promptly after such withdrawal, the Lead Borrower shall provide the
Administrative Agent with written notice thereof.

6.4       Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers shall not, and shall not permit any other member of the Borrower
Affiliated Group to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except for:

 

(a)

Permitted Investments;

 

(b)

The Closing Date Acquisition;

 

 

58





(c)       Investments existing on the Closing Date, and set forth on
Schedule 6.4, to the extent such investments would not be permitted under any
other clause of this Section;

(d)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(e)       Investments by a Borrower in such Borrower’s Subsidiaries, provided,
however, that the aggregate amount of Investments in Foreign Subsidiaries, when
combined with the amount of Indebtedness due from Foreign Subsidiaries set forth
in Section 6.1(e), may not at any time exceed $125,000,000 per annum, and
further provided that no Default or Event of Default has occurred and is
continuing or would result from such Investment, and further provided that any
Investment in Domestic Subsidiaries which are not wholly-owned and which are not
Borrowers hereunder shall not exceed $25,000,000 for any Subsidiary and
$100,000,000 in the aggregate; and

(f)        loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, not exceeding $1,000,000 in the aggregate at any time
outstanding; provided, that no such advances to any single employee shall exceed
$250,000 in the aggregate.

6.5       Asset Sales. The Borrowers will not, and will not permit any other
member of the Borrower Affiliated Group to, sell, transfer, lease or otherwise
dispose of any asset, including any capital stock, nor will any Borrower issue
any additional shares of its capital stock or other ownership interest in such
Borrower, except:

(a)       (i) sales of Inventory in the ordinary course of business, or (ii)
used or surplus equipment, or (iii) Permitted Investments, in each case in the
ordinary course of business;

(b)       sales, transfers and dispositions among the Borrower Affiliated Group
(excluding, however, any sales, transfers and dispositions of Inventory or
proceeds thereof, from any Borrower except to another Borrower), provided that
any such sales, transfers or dispositions involving a Subsidiary that is not a
Borrower shall be made in compliance with Section 6.8;

(c)       sales or other transfers of assets pursuant to store closures provided
that in any fiscal year, Borrowers shall not close more than ten percent (10%)
of Borrowers’ stores open at the beginning of such fiscal year;

(d)       other sales, transfers, or dispositions of assets not in the ordinary
course of business and not pursuant to store closures provided that (x) no
Default or Event of

 

59





Default then exists or would arise therefrom and (y) the aggregate amount of
such sales, transfers or dispositions shall not exceed $75,000,000;

(e)       sales or issuances by the Lead Borrower of any of its capital stock
that does not result in a Change of Control; and

 

(f)

sales or issuances of capital stock to any Borrower;

provided that all sales, transfers, leases and other dispositions shall be made
for cash consideration, and further provided that that all sales, transfers,
leases and other dispositions permitted hereby (other than sales, transfers and
other dispositions permitted under clauses (a)(ii), (b) (subject to the proviso
therein), (e) and (f)) shall be made at arm’s length and for fair value; and
further provided that the authority granted hereunder may be terminated in whole
or in part by the Agents upon the occurrence and during the continuance of any
Event of Default.

6.6       Restrictive Agreements. The Borrowers will not, and will not permit
any other member of the Borrower Affiliated Group to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any member
of the Borrower Affiliated Group to create, incur or permit to exist any Lien
upon any of its property or assets or (b) the ability of any member of the
Borrower Affiliated Group to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrowers or any other member of the Borrower Affiliated Group or to guarantee
Indebtedness of the Borrowers or any other member of the Borrower Affiliated
Group, provided that  (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing
restrictions shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subleasing thereof.

 

6.7

Restricted Payments; Certain Payments of Indebtedness.

(a)       The Borrowers will not, and will not permit any other member of the
Borrower Affiliated Group to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as long as no Default or Event of
Default exists or would arise therefrom, and after giving effect thereto, the
Borrowers are Solvent (i) any Borrower may declare and pay dividends with
respect to its capital stock payable solely in additional shares of their common
stock and (ii) the Subsidiaries of the Lead Borrower may declare and pay cash
dividends with respect to their capital stock.

 



60

 



(b)       The Borrowers will not at any time, and will not permit any other
member of the Borrower Affiliated Group to make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i)        payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.1 (other than
in connection with Indebtedness the principal of which is prohibited from
payment in accordance with Section 6.1(c)); and

(ii)       refinancings of Indebtedness described in clause (ii), above, to the
extent permitted by Section 6.1, including without limitation, any refinancing
as a result of any rollover loans, publicly issued or privately placed notes or
exchange notes issued in exchange for such Indebtedness.

6.8       Transactions with Affiliates. The Borrowers will not at any time sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers than could be obtained on an arm’s-length basis
from unrelated third parties, and (b) transactions between or among the
Borrowers not involving any other Affiliate, which would not otherwise violate
the provisions of the Loan Documents.

6.9       Additional Subsidiaries. The Borrowers will not, and will not permit
any other member of the Borrower Affiliated Group to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.13 are satisfied.

6.10     Amendment of Material Documents. The Borrowers will not, and will not
permit any other member of the Borrower Affiliate Group to, amend, modify or
waive any of its rights under (a) its certificate of incorporation, by-laws or
other organizational documents, (b) the Revolving Credit Agreement or any
Revolving Loan Document except as permitted pursuant to the Intercreditor
Agreement or (c) any other instruments, documents or agreements, in each case to
the extent that such amendment, modification or waiver would be adverse to the
interests of the Lenders.

6.11     Fixed Charge Coverage Ratio. The Borrowers shall not permit the Fixed
Charge Coverage Ratio at any time to be less than 1.5:1.0.

6.12     Environmental Laws. The Borrowers shall not (a)  fail to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval

 

61





required under any Environmental Law, or (b) become subject to any Environmental
Liability, in each case which is reasonably likely to have a Material Adverse
Effect.

6.13     Fiscal Year. The Borrowers shall not change their fiscal year without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.

6.14     New Store Locations. The Borrowers shall not open any new store
locations other than those set forth in the budget delivered pursuant to clause
(f) of Article IV hereof.

7.         EVENTS OF DEFAULT.7.1 Events of Default. If any of the following
events (“Events of Default”) shall occur:

(a)       the Borrowers shall fail to pay any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)       the Borrowers shall fail to pay any interest on any Term Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days when the same shall become due and payable;

(c)       any representation or warranty made or deemed made by or on behalf of
any Borrower or any other member of the Borrower Affiliated Group in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d)       the Borrowers shall fail to observe or perform any covenant, condition
or agreement contained in Sections 2.13, 5.4, 5.7, 5.12, or in Section 6;

(e)       the Borrowers shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d), 5.2, 5.9, or
5.13 within three (3) Business Days after notice from the Administrative Agent
to the Lead Borrower that the Borrowers have failed to observe or perform such
covenant, condition or agreement;

(f)        any Borrower or any other member of the Borrower Affiliated Group
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (a), (b), (c), (d) or
(e) of this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Lead Borrower;

 

62





(g)       any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein);

(h)       (i) any Borrower or any other member of the Borrower Affiliated Group
shall fail to perform any material covenant or condition contained in any
material contract or agreement to which it is party as and when such performance
is required (after giving effect to the expiration of any grace or cure period
set forth therein); or (ii) any Borrower or any other member of the Borrower
Affiliated Group shall fail to perform any material covenant or condition
contained in any contract or other agreement between any member of the Borrower
Affiliated Group, which failure has a Material Adverse Effect;

(i)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, including, without limitation, any
Event of Default under the Revolving Credit Agreement;

(j)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any other member of the Borrower Affiliated Group
or its debts, or of a substantial part of its assets, under any federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other member of the
Borrower Affiliated Group or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect for 60 days;

(k)       any Borrower or any other member of the Borrower Affiliated Group
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (j) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
other member of the Borrower Affiliated Group or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

63





(l)        any Borrower or any other member of the Borrower Affiliated Group
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(m)      one or more uninsured judgments for the payment of money in an
aggregate amount in excess of $25,000,000 shall be rendered against any Borrower
or any other member of the Borrower Affiliated Group or any combination thereof
and the same shall remain undischarged for a period of 45 consecutive days
during which execution shall not be effectively stayed, or any action shall be
successfully legally taken by a judgment creditor to attach or levy upon any
material assets of any Borrower or any other member of the Borrower Affiliated
Group to enforce any such judgment;

(n)       any challenge by or on behalf of any Borrower to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto;

(o)       any challenge by or on behalf of any other Person to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered adverse to the Agents and the
Lenders.

(p)       any Lien purported to be created under any Security Document shall be
asserted by any Borrower or any other member of the Borrower Affiliated Group
not to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents;

 

(q)

a Change in Control shall occur;

(r)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
in an aggregate amount exceeding $25,000,000;

(s)       the occurrence of any uninsured loss to any material portion of the
Collateral;

(t)        the indictment of any Borrower or any other member of the Borrower
Affiliated Group, under any federal, state, municipal, and other civil or
criminal statute,

 

64





rule, regulation, order, or other requirement having the force of law where the
relief, penalties, or remedies sought or available include the forfeiture of any
assets of any Borrower or any other member of the Borrower Affiliated Group
having a fair market value in excess of $25,000,000;

(u)       the imposition of any stay or other order against any Borrower or any
other member of the Borrower Affiliated Group, the effect of which (i) is to
restrain in any material way the conduct by the Borrower Affiliated Group, taken
as a whole, of their business in the ordinary course and (ii) would have a
Material Adverse Effect; or

(v)       except as otherwise permitted hereunder, the determination by any
Borrower or any other member of the Borrower Affiliated Group, whether by vote
of such Person’s board of directors or otherwise to: suspend the operation of
such Person’s business in the ordinary course, liquidate all or a material
portion of such Person’s assets or store locations, or employ an agent or other
third party to conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales.

then, and in every such event (other than an event with respect to each Borrower
or any other member of the Borrower Affiliated Group described in clause (j) or
(k) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Lead Borrower, declare the Term Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Term Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and in case of any event with
respect to any Borrower described in clause (j) or (k) of this Section, the
principal of the Term Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.

7.2       When Continuing. For all purposes under this Agreement, each Default
and Event of Default that has occurred shall be deemed to be continuing at all
times thereafter unless it either (a) is cured or corrected to the reasonable
written satisfaction of the Lenders in accordance with Section 9.2, or (b) is
waived in writing by the Lenders in accordance with Section 9.2.

7.3       Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Term Loans shall have been accelerated pursuant hereto, the Administrative Agent
may proceed to protect and enforce its rights and remedies under this Agreement,
the Term Notes or any of the other Loan Documents

 

65





by suit in equity, action at law or other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agents or the Lenders. No remedy herein is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

 

7.4

Application of Proceeds.

(a)       After the occurrence of an Event of Default and acceleration of the
Obligations, all proceeds realized on account of any Collateral shall be applied
in the following manner:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Agents in connection with such collection or sale or otherwise in connection
with this Agreement or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment of accrued and unpaid interest and principal on the Term
Loan A;

THIRD, to the payment of accrued and unpaid interest on the Term Loan B;

FOURTH, to the payment of outstanding principal on the Term Loan B;

FIFTH, to the payment of all fees due to the Administrative Agent and the
Lenders under the Loan Documents;

SIXTH, to the payment of all other Obligations of the Borrowers; and

SEVENTH, to the Borrowers, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

(b)       After the occurrence of an Event of Default and acceleration of the
Obligations, all proceeds realized from any Borrower other than on account of
any Collateral shall be applied in the following manner:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Agents in connection with this Agreement or any of the Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other

 

66





reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment of accrued and unpaid interest and principal on the Term
Loan B;

THIRD, to the payment of accrued and unpaid interest on the Term Loan A;

FOURTH, to the payment of outstanding principal on the Term Loan A;

FIFTH, to the payment of all fees due to the Administrative Agent and the
Lenders under the Loan Documents;

SIXTH, to the payment of all other Obligations of the Borrowers; and

SEVENTH, to the Borrowers, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

(c)       All amounts required to be applied to the Term Loans hereunder
pursuant to clauses (a) or (b) above shall be applied ratably in accordance with
each Lender’s Term Loan A Commitment Percentage or Term Loan B Commitment
Percentage, as applicable. Upon any sale or other disposition of the Collateral
by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Collateral Agent or of the officer making the sale or other disposition
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold or otherwise disposed of and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

8.

THE AGENTS.

8.1       Administration by Administrative Agent. Each Lender and the Collateral
Agent hereby irrevocably designate Bank of America as Administrative Agent under
this Agreement and the other Loan Documents. The general administration of the
Loan Documents shall be by the Administrative Agent. The Lenders and the
Collateral Agent each hereby irrevocably authorizes the Administrative Agent (i)
to enter into the Loan Documents to which it is a party and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
and the Notes as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the remaining Loan Documents, nor shall it have any fiduciary relationship
with any Lender, and no implied covenants, responsibilities, duties,
obligations, or

 

67





liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

8.2       The Collateral Agent. Each Lender and the Administrative Agent hereby
irrevocably (i) designate Bank of America as Collateral Agent under this
Agreement and the other Loan Documents, (ii) authorize the Collateral Agent to
enter into the Security Documents and the other Loan Documents (including the
Intercreditor Agreement) to which it is a party and to perform its duties and
obligations thereunder, together with all powers reasonably incidental thereto,
and (iii) agree and consent to all of the provisions of the Security Documents.
All Collateral shall be held or administered by the Collateral Agent (or its
duly-appointed agent) for its benefit and for the ratable benefit of the other
Secured Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in Sections 2.10, 2.14, or 7.4, as applicable. The
Collateral Agent shall have no duties or responsibilities except as set forth in
this Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any Lender, and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Collateral Agent.

8.3       Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
only the Required Lenders, action shall be taken by the Agents for and on behalf
or for the benefit of all Lenders upon the direction of the Required Lenders,
and any such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.2.

Upon the occurrence of an Event of Default, the Agents shall (subject to the
provisions of Section 9.2) take such action with respect thereto as may be
reasonably directed by the Required Lenders; provided that unless and until the
Agents shall have received such directions, the Agents may (but shall not be
obligated to) take such action as they shall deem advisable in the best
interests of the Lenders. In no event shall the Agents be required to comply
with any such directions to the extent that the Agents believe that the Agents’
compliance with such directions would be unlawful.

 

8.4

Liability of Agents.

(a)       Each of the Agents, when acting on behalf of the Lenders, may execute
any of its respective duties under this Agreement by or through any of its
respective officers, agents and employees, and none of the Agents nor their
respective directors, officers, agents or employees shall be liable to the
Lenders or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or to any of them for the consequences
of any oversight or error of judgment, or for any loss, except

 

68





to the extent of any liability imposed by law by reason of such Agent’s own
gross negligence or willful misconduct. The Agents and their respective
directors, officers, agents and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by them
pursuant to instructions received by them from the Required Lenders or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, none of the Agents, nor any of their respective directors, officers,
employees, or agents (A) shall be responsible to any Lender for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any Loan Document or any related agreement, document or order, or (B)
shall be required to ascertain or to make any inquiry concerning the performance
or observance by any Borrower of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents, or (C) shall be
responsible to any Lender for the state or condition of any properties of the
Borrowers or any other obligor hereunder constituting Collateral for the
Obligations of the Borrowers hereunder, or any information contained in the
books or records of the Borrowers; or (D) shall be responsible to any Lender for
the validity, enforceability, collectibility, effectiveness or genuineness of
this Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (E) shall be responsible to any
Lender for the validity, priority or perfection of any lien securing or
purporting to secure the Obligations or the value or sufficiency of any of the
Collateral.

(b)       The Agents may execute any of their duties under this Agreement or any
other Loan Document by or through their agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents. The Agents shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by them with reasonable care.

(c)       None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrowers on account
of the failure or delay in performance or breach by any Lender (other than by
any Agent in its capacity as a Lender) of any of their respective obligations
under this Agreement or the Term Notes or any of the Loan Documents or in
connection herewith or therewith.

(d)       The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders as they deem appropriate or

 

69





they shall first be indemnified to their satisfaction by the Lenders against any
and all liability and expense which may be incurred by them by reason of the
taking or failing to take any such action.

8.5       Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or has received notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agents obtain such actual knowledge or receives such a notice, the Agents
shall give prompt notice thereof to each of the Lenders. The Agents shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Agents shall
have received such direction, the Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any such
Default or Event of Default as they shall deem advisable in the best interest of
the Lenders.

8.6       Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Borrowers and has made its own decision to
enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing the Term Loans
hereunder have been satisfied and in taking or not taking any action under this
Agreement and the other Loan Documents.

8.7       Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) each Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by such Agent for the benefit of the Lenders under this Agreement, the
Term Notes and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Borrowers and (y) each
Agent for such Lender’s Commitment Percentage of any expenses of such Agent
incurred for the benefit of the Lenders that the Borrowers have agreed to
reimburse pursuant to Section 9.3 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Agents and any of their directors, officers,
employees, or agents, on demand, in the amount of such Lender’s Commitment
Percentage from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of this
Agreement, the Term Notes or any of the Loan Documents or any action taken or
omitted by it or any of them under this Agreement, the Term Notes or any of the
Loan Documents to the extent not reimbursed by the Borrowers (except such as
shall

 

70





result from their respective gross negligence or willful misconduct). The
provisions of this Section 8.7 shall survive the repayment of the Term Loans and
the other Obligations.

8.8       Rights of Agents. It is understood and agreed that Bank of America
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as its rights and powers under other agreements and instruments to which
it is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Administrative Agent or the Collateral Agent,
respectively, of the Lenders under this Agreement. Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Borrowers and their Subsidiaries and
Affiliates as if it were not the Agent hereunder.

8.9       Notice of Transfer. The Agents may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Term Loans for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.5(b).

8.10     Successor Agent. Any Agent may resign at any time by giving five (5)
Business Days’ written notice thereof to the Lenders, the other Agents and the
Lead Borrower. Upon any such resignation of any Agent, the Required Lenders
shall have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation, the retiring Agent may, on behalf of the Lenders and
the other Agents, appoint a successor Agent which shall be a commercial bank (or
affiliate thereof) organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of a least
$500,000,000 which, so long as there is no Default or Event of Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation hereunder as such
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement.

8.11     Reports and Financial Statements. Promptly after receipt thereof from
the Borrowers, the Administrative Agent shall remit to each Lender and the
Collateral Agent copies of all financial statements required to be delivered by
the Borrowers hereunder, all commercial finance examinations and appraisals of
the Collateral received by the Administrative Agent and all notices received by
the Administrative Agent under Section 5.2 hereof, and on request of any Lender,
a copy of any Borrowing Base Certificate so received.

 

71





8.12     Delinquent Lender. If for any reason any Lender shall fail or refuse to
abide by its obligations under this Agreement, including without limitation its
obligation to make available to Administrative Agent its Term Loan A Commitment
Percentage of the Term Loan A or its Term Loan B Commitment Percentage of the
Term Loan B, as applicable, expenses or setoff (a “Delinquent Lender”) and such
failure is not cured within ten (10) days of receipt from the Administrative
Agent of written notice thereof, then, in addition to the rights and remedies
that may be available to Agents, other Lenders, the Borrowers or any other party
at law or in equity, and not in limitation thereof, (i) such Delinquent Lender’s
right to participate in the administration of, or decision-making rights related
to, the Term Loans, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, and (ii) a Delinquent
Lender shall be deemed to have assigned any and all payments due to it from the
Borrowers, whether on account of outstanding Term Loans, interest, fees or
otherwise, to the remaining non-delinquent Lenders for application to, and
reduction of, their proportionate shares of all outstanding Term Loans until, as
a result of application of such assigned payments the Lenders’ respective Term
Loan A Commitment Percentages of the outstanding portion of the Term Loan A or
Term Loan B Commitment Percentages of the outstanding portion of the Term Loan
B, as applicable, shall have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its Term Loan A
Commitment Percentage or Term Loan B Commitment Percentage, as applicable, of
any Term Loan, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in Section 2.5
hereof from the date when originally due until the date upon which any such
amounts are actually paid.

 

9.

MISCELLANEOUS.

9.1       Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)       if to any Borrower, to it at GameStop Corp., 625 Westport Parkway,
Grapevine, Texas 76051, Attention: David Carlson, Chief Financial Officer
(Telecopy No. (817) 424-2820), with a copy to Bryan Cave LLP, 1290 Avenue of the
Americas, New York, New York 10104, Attention: Jay Dorman, Esquire (Telecopy No.
(212) 541-1418;

(b)       if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., 100 Federal Street, Boston, Massachusetts 02110, Attention of
Stephen Garvin (Telecopy No. (617) 434-6685), with a copy to Riemer & Braunstein
LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention: David S.
Berman, Esquire (Telecopy No. (617) 880-3456);

 

72





(c)       if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Acceptance for such
Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

9.2

Waivers; Amendments.

(a)       No failure or delay by the Agents or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by a Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b)       Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agents and
the Borrowers that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) reduce the principal
amount of any Term Loan or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby, (ii) postpone the scheduled date of payment of the principal amount of
any Term Loan, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, without the written consent of
each Lender affected thereby, or postpone the Maturity Date, without the written
consent of all of the Lenders; (iii) change Sections 2.10, 2.13, 2.14 or 7.4,
without the written consent of each Lender, (iv) change any of the provisions of
this Section 9.2 or the definition of the term “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (v) release any Borrower from its obligations under any Loan
Document, or limit its liability in respect of such Loan Document, without the
written consent of each Lender, (vi) except for sales described in Section 6.5
or as permitted in the Security Documents, release any material portion of the

 

73





Collateral from the Liens of the Security Documents, without the written consent
of each Lender, or (vii) subordinate the Obligations hereunder, or the Liens
granted hereunder or under the other Loan Documents, to any other Indebtedness
or Lien, as the case may be without the prior written consent of each Lender,
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agents without the prior written consent of
the Agents.

(c)       Notwithstanding anything to the contrary contained in this Section
9.2, in the event that the Borrowers request that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.2(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (x) the making of additional
Term Loans by a new or increasing Lender or Lenders, as the case may be, as may
be necessary to repay in full the outstanding Term Loans (including principal,
interest, and fees) of the Minority Lenders immediately before giving effect to
such amendment and (y) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

(d)       No notice to or demand on any Borrower shall entitle any Borrower to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Term Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Term Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by a Lender, or any holder of a Term Note,
shall bind any Person subsequently acquiring a Term Note, whether or not a Term
Note is so marked. No amendment to this Agreement shall be effective against the
Borrowers unless signed by the Borrowers.

 

9.3

Expenses; Indemnity; Damage Waiver.

(a)       Except as otherwise limited herein, the Borrowers shall jointly and
severally pay (i) all reasonable out-of-pocket expenses incurred by the Agents
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Agents, outside consultants for the Agents, appraisers, and
for commercial finance examinations, in connection with the arrangement of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Agents or any Lender, including the reasonable fees, charges and disbursements
of any counsel and any outside consultants for the Agents or any Lender, for
appraisers, commercial finance examinations, and environmental site

 

74





assessments, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans; provided that the Lenders who are
not the Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for additional counsel).

(b)       The Borrowers shall jointly and severally indemnify the Agents and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Term Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other member of the Borrower Affiliated
Group, or any Environmental Liability related in any way to Borrower or any
other member of the Borrower Affiliated Group, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any Affiliate of such Indemnitee (or of
any officer, director, employee, advisor or agent of such Indemnitee or any such
Indemnitee’s Affiliates). In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Borrowers
shall promptly pay the reasonable fees and expenses of such counsel.

(c)       To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agents under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agents such Lender’s Commitment Percentage of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents.

(d)       To the extent permitted by Applicable Law, no party hereto shall
assert, and each party hereby waives, any claim against any Borrower or
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to

 

75





direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Term Loan or the use of the
proceeds thereof.

(e)       All amounts due under this Section shall be payable promptly after
written demand therefor.

 

9.4

Designation of Lead Borrower as Borrowers’ Agent.

(a)       Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower's agent to obtain the Term Loans hereunder, the
proceeds of which shall be available to each Borrower for those uses as those
set forth herein. As the disclosed principal for its agent, each Borrower shall
be obligated to the Agents and each Lender on account of the Term Loans so made
hereunder as if made directly by the Lenders to that Borrower, notwithstanding
the manner by which such Term Loans are recorded on the books and records of the
Lead Borrower and of any Borrower.

(b)       Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower.

(c)       The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a "Borrower") on whose behalf the Lead Borrower has requested a Term
Loan. The Lead Borrower shall cause the transfer of the proceeds of each Term
Loan to the (those) Borrower(s) on whose behalf such Term Loan was obtained.
Neither the Agents nor any Lender shall have any obligation to see to the
application of such proceeds.

(d)       Each of the Borrowers shall remain jointly and severally liable to the
Agents and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured, to the extent applicable,
by all Collateral granted by each of the Borrowers).

 

9.5

Successors and Assigns.

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other

 

76





than the parties hereto, their respective successors and assigns permitted
hereby and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)       Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Term Loans at the time owing to it), provided that (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender, each of the Lead Borrower
(but only if no Event of Default then exists) and the Agents must give their
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Term Loans, the amount of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c)       The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Boston, Massachusetts a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by

 

77





the Lead Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)       Any Lender may, without the consent of the Borrowers or the Agents,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it), provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation in
the Term Loans shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.2(b) that affects such Participant. Subject to
paragraph (f) of this Section and Section 2.20, the Borrowers agree that each
Participant shall be entitled to the benefits (and subject to the obligations)
of Sections 2.15, 2.17, and 2.18 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.9 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.18(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding tax referred to therein, following compliance
with Section 2.18(e).

 

78





(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

79





9.6       Survival. All covenants, agreements, representations and warranties
made by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of the Term Loans, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Agents or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid. The provisions of Sections 2.15, 2.18,
and 9.3 and Section 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans, or the termination of this Agreement or any
provision hereof.

9.7       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article IV, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

9.8       Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.9       Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, upon the
prior consent of the Administrative Agent, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrowers against any of and all the
obligations of the Borrowers now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured and
regardless of the adequacy of the Collateral. The rights of each Lender under
this

 

80





Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have.

 

9.10

Governing Law; Jurisdiction; Consent to Service of Process.

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

(b)       The Borrowers agree that any suit for the enforcement of this
Agreement or any other Loan Document may be brought in any court of the State of
New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Administrative Agent may elect in its sole discretion and consent
to the non-exclusive jurisdiction of such courts. The Borrowers hereby waive any
objection which they may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum. The
Borrowers agree that any action commenced by any Borrower asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consent to the
exclusive jurisdiction of such courts with respect to any such action.

(c)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

9.11     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

81





9.12     Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.13     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts that are treated as interest on such
Term Loan under Applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with Applicable Law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

9.14

Additional Waivers.

(a)       The Obligations are joint and several obligations of each Borrower. To
the fullest extent permitted by Applicable Law, the obligations of Borrower
hereunder shall not be affected by (i) the failure of any Agent or any other
Lender or Secured Party to assert any claim or demand or to enforce or exercise
any right or remedy against any other Borrower under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, or any other agreement, with
respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Collateral Agent or any other Secured
Party.

(b)       The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Lender or Secured Party to assert any claim or demand or to enforce
any remedy under this Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the payment in full in
cash of all the Obligations).

 

82





(c)       To the fullest extent permitted by Applicable Law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other
Borrower, or exercise any other right or remedy available to them against any
other Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Obligations have been paid
in full in cash. Pursuant to Applicable Law, each Borrower waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against any other
Borrower, as the case may be, or any security.

(d)       Upon payment by any Borrower of any Obligations, all rights of such
Borrower against any other Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any other Borrower is hereby subordinated in
right of payment to the prior payment in full of the Obligations. Until the
Obligations are paid in full, none of the Borrowers will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Borrower on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Collateral Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents. Subject to the foregoing, to
the extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting the Term Loans made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an "Accommodation Payment"), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower's Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As

 

83





of any date of determination, the "Allocable Amount" of each Borrower shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Borrower hereunder without (a) rendering such Borrower
"insolvent" within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act ("UFTA") or Section 2 of the
Uniform Fraudulent Conveyance Act ("UFCA"), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

9.15     Patriot Act. Each Lender hereby notifies the Borrowers that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act. Each Borrower is in
compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Term Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

9.16     Confidentiality. Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, which party shall be informed of the confidential nature
thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrowers with prompt notice of such
requested disclosure so that the Borrowers may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such
Lender’s non-compliance with Applicable Law), (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, and (f) to any prospective transferee in connection with any
contemplated transfer of any of the Term Loans or Term Notes or any interest
therein

 

84





by such Lender provided that such prospective transferee agrees to be bound by
the provisions of this Section. The Borrowers hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.16 shall not relieve the
Borrowers of any of their obligations to such Lender under this Agreement and
the other Loan Documents.

 

9.17

Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent pursuant to this Agreement and the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Borrowers, the
Agents, and the Lenders shall remain in full force and effect. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

[balance of page left intentionally blank; signature pages follow]

 

85



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as a sealed instrument
as of the day and year first above written.

 

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

ELBO INC.

EB INTERNATIONAL HOLDINGS, Inc.

GAMESTOP BRANDS, INC.

as Borrowers

 

 

By: /s/ David W. Carlson

Name: David W. Carlson

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

MARKETING CONTROL SERVICES, INC.

GAMESTOP (LP), LLC,

as Borrowers

 

 

By: /s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Authorized Signatory

 

GAMESTOP OF TEXAS (GP), LLC

as Borrower

 

 

By:

GameStop, Inc.

 

 

By: /s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

1





GAMESTOP TEXAS LP

as Borrower

 

 

By:

GameStop of Texas (GP), LLC, its

 

general partner

 

 

By:

GameStop, Inc.

 

 

By: /s/ David W. Carlson

Name: David W. Carlson

Title:                Executive Vice President and Chief Financial Officer

 

SOCOM LLC

as Borrower

 

 

By: /s/ Marc Summey

Name: Marc Summey

Title: President

 

 

 

2





BANK OF AMERICA, N.A.,

as Administrative Agent, as Collateral Agent, and as Lender

 

 

By: /s/ Stephen Garvin

 

Stephen J. Garvin

 

Managing Director

Address: 100 Federal Street, 9th Floor

 

Boston, Massachusetts 02110

Attn: Mr. Stephen Garvin

Telephone: (617) 434-9399

Telecopy: (617) 434-6685

 

 

3

 





 

BANK OF AMERICA, N.A.,

as Administrative Agent, as Collateral Agent, and as Lender

 

 

By: /s/ Stephen Garvin  

Stephen J. Garvin

Managing Director

Address: 100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Mr. Stephen Garvin

Telephone: (617) 434-9399

Telecopy: (617) 434-6685

 

 

 

 

3

 

 